EXHIBIT 10.27

 

ASSET PURCHASE AGREEMENT

 

dated as of November 1, 2011

 

by and among

 

FREEDOM COMMUNICATIONS HOLDINGS, INC.,

FREEDOM BROADCASTING OF MICHIGAN, INC.,

FREEDOM BROADCASTING OF TEXAS, INC.,

FREEDOM BROADCASTING OF TENNESSEE, INC.,

FREEDOM BROADCASTING OF FLORIDA, INC.,

FREEDOM BROADCASTING OF OREGON, INC.,

FREEDOM BROADCASTING OF NEW YORK, INC.,

FREEDOM BROADCASTING OF MICHIGAN LICENSEE, LLC,

FREEDOM BROADCASTING OF TEXAS LICENSEE, LLC,

FREEDOM BROADCASTING OF TENNESSEE LICENSEE, LLC,

FREEDOM BROADCASTING OF FLORIDA LICENSEE, LLC,

FREEDOM BROADCASTING OF OREGON LICENSEE, LLC,

FREEDOM BROADCASTING OF NEW YORK LICENSEE, LLC

 

and

 

SINCLAIR TELEVISION GROUP, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.01

Definitions

2

Section 1.02

Cross Reference Table

10

Section 1.03

Terms Generally

14

 

 

 

ARTICLE II

 

PURCHASE AND SALE

 

 

 

 

Section 2.01

Purchase and Sale

14

Section 2.02

Excluded Assets

15

Section 2.03

Assumed Liabilities

16

Section 2.04

Excluded Liabilities

17

Section 2.05

Assignment of Contracts and Rights

17

Section 2.06

Purchase Price

18

Section 2.07

Escrow

18

Section 2.08

Closing

18

Section 2.09

General Proration

20

Section 2.10

Effect of LMA

23

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

Section 3.01

Corporate Existence and Power

24

Section 3.02

Corporate Authorization; Voting Requirements

24

Section 3.03

Governmental Authorization

25

Section 3.04

Noncontravention

25

Section 3.05

Contracts

25

Section 3.06

Intangible Property

27

Section 3.07

Real Property

27

Section 3.08

Financial Information

29

Section 3.09

Absence of Certain Changes or Events

29

Section 3.10

Absence of Litigation

30

Section 3.11

Compliance with Laws

30

Section 3.12

FCC Matters; Qualifications

31

Section 3.13

Cable and Satellite Matters

32

Section 3.14

Employees; Labor Matters

32

Section 3.15

Employee Benefit Plans

32

Section 3.16

Environmental Matters

33

Section 3.17

Equipment

34

Section 3.18

Brokers

34

Section 3.19

Taxes

34

Section 3.20

Purchased Assets

35

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

Section 4.01

Existence and Power

35

Section 4.02

Corporate Authorization

36

Section 4.03

Governmental Authorization

36

Section 4.04

Noncontravention

36

Section 4.05

Absence of Litigation

36

Section 4.06

FCC Qualifications

37

Section 4.07

Brokers

37

Section 4.08

Financing

37

Section 4.09

Projections and Other Information

37

Section 4.10

Solvency

38

 

 

 

ARTICLE V

 

COVENANTS OF SELLER

 

 

 

 

Section 5.01

Operations Pending Closing

38

Section 5.02

Access to Information

40

Section 5.03

Title Commitments, Surveys

42

Section 5.04

Risk of Loss

42

Section 5.05

No Negotiation

43

Section 5.06

No-Hire

43

Section 5.07

IRC Section 754 Election

43

Section 5.08

Financial Statement Audits

43

Section 5.09

Stockholder Approval

44

 

 

 

ARTICLE VI

 

COVENANTS OF BUYER

 

 

 

 

Section 6.01

Access to Information

44

Section 6.02

Accounts Receivable

44

Section 6.03

Letters of Credit

46

Section 6.04

Termination of Rights to the Names and Marks

46

Section 6.05

Insurance Policies

46

 

 

 

ARTICLE VII

 

COVENANTS OF BUYER, SELLER AND PARENT

 

 

 

 

Section 7.01

Commercially Reasonable Efforts; Further Assurances

46

Section 7.02

Confidentiality

48

Section 7.03

Certain Filings; Further Actions

48

Section 7.04

Control Prior to Closing

48

Section 7.05

Public Announcements

48

Section 7.06

Notices of Certain Events

49

Section 7.07

Retention of Records; Post-Closing Access to Records

49

Section 7.08

Cooperation in Litigation

50

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PENSION, EMPLOYEE AND UNION MATTERS

 

 

 

 

Section 8.01

Employment

50

Section 8.02

Savings Plan

51

Section 8.03

Employee Welfare Plans

51

Section 8.04

Vacation

52

Section 8.05

Sick Leave

52

Section 8.06

No Further Rights

52

Section 8.07

Flexible Spending Plan

52

Section 8.08

Payroll Matters

53

Section 8.09

WARN Act

53

 

 

 

ARTICLE IX

 

TAX MATTERS

 

 

 

 

Section 9.01

Bulk Sales

54

Section 9.02

Transfer Taxes

54

Section 9.03

FIRPTA Certificate

54

Section 9.04

Taxpayer Identification Numbers

54

Section 9.05

Taxes and Tax Returns

54

Section 9.06

Purchase Price Allocation

54

 

 

 

ARTICLE X

 

CONDITIONS TO CLOSING

 

 

 

 

Section 10.01

Conditions to Obligations of Buyer and Seller

55

Section 10.02

Conditions to Obligations of Seller

55

Section 10.03

Conditions to Obligations of Buyer

56

 

 

 

ARTICLE XI

 

TERMINATION

 

 

 

 

Section 11.01

Termination

57

Section 11.02

Effect of Termination

59

 

 

 

ARTICLE XII

 

SURVIVAL; INDEMNIFICATION

 

 

 

 

Section 12.01

Survival

60

Section 12.02

Indemnification by Buyer

61

Section 12.03

Indemnification by Operating Company and Parent

62

Section 12.04

Notification of Claims

63

Section 12.05

Net Losses; Subrogation; Mitigation

64

Section 12.06

Computation of Indemnifiable Losses

65

Section 12.07

Exclusive Remedies

65

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

GENERAL PROVISIONS

 

 

 

 

Section 13.01

Expenses

65

Section 13.02

Notices

65

Section 13.03

Headings

66

Section 13.04

Severability

66

Section 13.05

Entire Agreement

66

Section 13.06

Successors and Assigns

66

Section 13.07

No Recourse

67

Section 13.08

No Third-Party Beneficiaries

67

Section 13.09

Amendments and Waivers

67

Section 13.10

Governing Law; Jurisdiction

68

Section 13.11

Specific Performance

68

Section 13.12

WAIVER OF JURY TRIAL

68

Section 13.13

Counterparts

68

Section 13.14

No Presumption

68

Section 13.15

Disclosure Schedules

68

 

 

 

Exhibit A-1

Form of Bill of Sale

 

Exhibit A-2

Form of Assignment of FCC Licenses

 

Exhibit A-3

Form of Assignment of Trademarks

 

Exhibit A-4

Form of Special Warranty Deed

 

Exhibit A-5

Form of Assignment and Assumption Agreement

 

Exhibit A-6

Form of Assignment and Assumption of Leases

 

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of November 1, 2011 is
by and among Freedom Communications Holdings, Inc., a Delaware corporation
(“Parent”), Freedom Broadcasting of Michigan, Inc., a Delaware corporation
(“Michigan”), Freedom Broadcasting of Texas, Inc., a California corporation
(“Texas”), Freedom Broadcasting of Tennessee, Inc., a Tennessee corporation
(“Tennessee”), Freedom Broadcasting of Florida, Inc., a Delaware corporation
(“Florida”), Freedom Broadcasting of Oregon, Inc., a California corporation
(“Oregon”), Freedom Broadcasting of New York, Inc., a New York corporation (“New
York” and, together with Michigan, Texas, Tennessee, Florida and Oregon, the
“Operating Company”), Freedom Broadcasting of Michigan Licensee, LLC (“Michigan
Licensee”), Freedom Broadcasting of Texas Licensee, LLC (“Texas Licensee”),
Freedom Broadcasting of Tennessee Licensee, LLC (“Tennessee Licensee”), Freedom
Broadcasting of Florida Licensee, LLC (“Florida Licensee”), Freedom Broadcasting
of Oregon Licensee, LLC (“Oregon Licensee”), and Freedom Broadcasting of New
York Licensee, LLC (“New York Licensee” and, together with Michigan Licensee,
Texas Licensee, Tennessee Licensee, Florida Licensee and Oregon Licensee, the
“FCC Licensees”), on the one hand, and Sinclair Television Group, Inc., a
Maryland corporation (“Buyer”), on the other hand.

 

RECITALS

 

WHEREAS, each Seller (as defined below), other than the FCC Licensees, is a
direct or indirect wholly owned Subsidiary of Freedom Broadcasting, Inc., a
Delaware corporation (“Broadcasting”);

 

WHEREAS, Broadcasting is a direct wholly owned Subsidiary of Freedom
Communications, Inc., a Delaware corporation (“Communications”) and an indirect
wholly owned Subsidiary of Parent;

 

WHEREAS, Operating Company is the owner of the assets (other than the FCC
Licenses) used in the operation of the following broadcast television stations
(each, a “Station” and, collectively, the “Stations”), pursuant to licenses
issued by the Federal Communications Commission (the “FCC”):

 

Michigan

 

WWMT-TV, Kalamazoo, Michigan

Michigan

 

WLAJ-TV, Lansing, Michigan

Texas

 

KFDM-TV, Beaumont, Texas

Tennessee

 

WTVC-TV, Chattanooga, Tennessee

Florida

 

WPEC-TV, West Palm Beach, Florida

Oregon

 

KTVL-TV, Medford, Oregon

New York

 

WRGB-TV, Albany, Schenectady and Troy, New York

New York

 

WCWN-TV, Albany, Schenectady and Troy, New York

 

WHEREAS, the FCC Licenses are held by the FCC Licensees, which are owned and
controlled by the Broadcast Trust;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Buyer desires to purchase substantially all of the assets and assume
certain of the liabilities, and Seller desires to sell to Buyer substantially
all of the assets and transfer certain of the liabilities, related to, used or
held for use in the conduct of each Station on the terms and subject to the
conditions hereinafter set forth; and

 

WHEREAS, Operating Company and Buyer are, simultaneously with the execution and
delivery of this Agreement, entering a sub-local marketing agreement (the “LMA”)
pursuant to which Buyer shall purchase time on the Stations, which time is being
brokered to Operating Company by the FCC Licensees, to present Buyer’s
programming and to sell advertising time for inclusion in such programming,
beginning on the LMA Commencement Date and pending and through the closing of
the transactions contemplated in this Agreement; and

 

WHEREAS, Buyer and Parent intend that this Agreement will be adopted by the
written consent of (a) at least a majority of the outstanding shares of Class A
Common Stock and Class B Common Stock of Parent, voting together as a single
class, entitled to vote on the adoption of this Agreement and (b) the sole
stockholder of each Operating Company (the “Requisite Approval”), in accordance
with Section 228 of the Delaware General Corporation Law as soon as reasonably
practicable following the execution and delivery of this Agreement by Buyer,
Seller and Parent.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements to be
derived from this Agreement, Buyer, Seller and Parent hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01          Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition mutually acceptable to Operating
Company and Buyer or (b) if Operating Company and Buyer are unable to agree upon
such a firm, then the regular independent auditors for Operating Company and
Buyer shall mutually agree upon a third independent certified public accounting
firm, in which event, “Accounting Firm” shall mean such third firm.

 

“Accounts Receivable” means all accounts receivable (other than accounts
receivable relating to Tradeout Agreements or film and program barter
agreements), and all rights to receive payments under any notes, bonds and other
evidences of indebtedness and all other rights to receive payments, arising out
of sales occurring in the conduct of the Business prior to the earlier of the
LMA Commencement Date and the Effective Time for services performed (e.g., the
actual broadcast of commercials sold) or delivered by the Business prior to the
earlier of the LMA Commencement Date and the Effective Time.

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such other
Person.

 

“Ancillary Agreements” means the LMA, the Escrow Agreement and any other
certificate, agreement, document or other instrument to be executed and
delivered in connection with the transactions contemplated by this Agreement.

 

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other
federal, state and foreign, if any, Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

“ASCAP” means the American Society of Composers, Authors and Publishers.

 

“Balance Sheet Date” means December 31, 2010.

 

“Bankruptcy Court Approval” means an approval sought from the Bankruptcy Court
for the transactions contemplated by this Agreement, including the transfer of
the FCC Licenses to Buyer by the FCC Licensees, pursuant to the confirmed Joint
Plan of Reorganization Under Chapter 11, Title 11, United States Code of Freedom
Communications Holdings, Inc., et al., Debtors, Dated January 28, 2010, as
Modified by First Modification Dated February 24, 2010, Second Modification
Dated March 8, 2010, and Third Modification Dated March 9, 2010.

 

“Bargaining Agreement” means the collective bargaining agreements set forth on
Disclosure Schedule Section 3.14(b).

 

“BMI” means Broadcast Music Incorporated.

 

“Broadcast Trust” means the Freedom Communications Broadcast Trust formed under
the Trust Agreement.

 

“Business” means the conduct and operation of the Stations.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed (or actually closed)
in the City of New York.

 

“Cash and Cash Equivalents” means those items which are required by GAAP to be
included as “cash” or “cash equivalents” on the Financial Statements as of the
Effective Time (plus interest, if any, accruing on such amount at the prime rate
(as reported by The Wall Street Journal or, if not reported thereby, by another
authoritative source) from such date until the Closing Date).

 

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of Parent.

 

3

--------------------------------------------------------------------------------


 

“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of Parent.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Act” means collectively, the Communications Act of 1934, as
amended, the Telecommunications Act of 1996, the Children’s Television Act of
1990, and the rules and regulations promulgated under the foregoing, in each
case, as in effect from time to time.

 

“Confidentiality Agreement” means the non-disclosure agreement between Parent
and Buyer, dated as of September 9, 2011.

 

“Contracts” means contracts, agreements, leases, non-governmental licenses,
sales and purchase orders and other agreements (including Leases, Real Property
Leases and employment agreements), written or oral (including any amendments or
modifications thereto).

 

“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.  The terms “Controlled” and “Controlling” shall have a correlative
meaning.

 

“Copyrights” means all copyrights and copyright applications and registrations
therefor used exclusively by Seller in connection with the Business.

 

“Credit Agreement” means, collectively, that certain (a) Credit Agreement dated
as of April 30, 2010 (as amended, restated, supplemented or otherwise modified
from time to time), by and among Parent, Communications, General Electric
Capital Corporation, as administrative agent, and each of the other parties
thereto, (b) Term A Facility Credit Agreement dated as of April 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time), by and
among Parent, Communications, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, and (c) Term B Facility Credit Agreement
dated as of April 30, 2010 (as amended, restated, supplemented or otherwise
modified from time to time), by and among Parent, Communications, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Effective Time” means 12:01 a.m., New York City time, on the Closing Date.

 

“Employee Plan” means any (a) employee benefit plan, arrangement or policy
subject to ERISA, including any retirement, pension, deferred compensation,
severance, profit sharing, savings, group health, dental, life insurance,
disability or cafeteria plan, policy or arrangement; (b) any equity or
equity-based compensation plan; (c) any bonus or incentive arrangement; and (d)
any severance or termination agreements, policies or arrangements that are not
covered by ERISA; in each case, maintained or contributed to or required to be
maintained or contributed to by Seller for the benefit of any current or former
Employee.

 

“Employees” means (a) the full-time, part-time and per diem employees employed
by Operating Company, (b) those employees of Broadcasting who are listed on

 

4

--------------------------------------------------------------------------------


 

Disclosure Schedule Section 1.01(a), and (c) those employees of the FCC
Licensees who are listed on Disclosure Schedule Section 8.01(a).

 

“Environmental Laws” means any Law in effect on the date of this Agreement
whether local, state, or federal relating to:  (a) Releases or threatened
Releases of Hazardous Materials into the environment; (b) the use, treatment,
storage, disposal, handling, discharging or shipment of Hazardous Material;
(c) the regulation of storage tanks; or (d) otherwise relating to pollution or
protection of human health, occupational safety and the environment.

 

“Equipment” means all machinery, equipment, computers, motor vehicles,
furniture, fixtures, furnishings, towers, antennas, transmitters, tools,
toolings, parts, blank films and tapes and other items of tangible personal
property owned or leased by Seller (other than such items that are no longer in
use at the Stations as a result of obsolescence or having been replaced by other
property).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Estimated Adjustment” means, with respect to the Estimated Settlement
Statement, an amount equal to the Buyer Prorated Amount minus the Seller
Prorated Amount, which amount shall be expressed as a positive or negative
number.

 

“FCC Consent” means the FCC’s grant of its consent to the assignment of each of
the FCC Licenses identified on Disclosure Schedule Section 3.12(a)(1) from the
FCC Licensees to Buyer.

 

“FCC Licenses” means the FCC licenses, permits and other authorizations issued
by the FCC for use in the operation of the Stations, each of which is identified
on Disclosure Schedule Section 3.12(a)(1), and any other license, permit or
other authorization, including any temporary waiver or special temporary
authorization and any renewals thereof or any transferable pending application
therefor.

 

“Final Adjustment” means, with respect to the Final Settlement Statement, an
amount equal to the Buyer Prorated Amount minus the Seller Prorated Amount,
which amount shall be expressed as a positive or negative number.

 

“Final Order” means an action by the FCC (a) that has not been vacated,
reversed, stayed, enjoined, set aside, annulled or suspended; (b) with respect
to which no request for stay, motion or petition for rehearing, reconsideration
or review, or application or request for review or notice of appeal or sua
sponte review by the FCC is pending; and (c) as to which the time for filing any
such request, motion, petition, application, appeal or notice, and for the entry
of orders staying, reconsidering or reviewing on the FCC’s own motion has
expired.

 

“GAAP” means United States generally accepted accounting principles as in effect
on the Balance Sheet Date, consistently applied.

 

5

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state or local or any foreign
government, legislature, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Material” means hazardous or toxic wastes, chemicals, substances,
constituents, pollutants or related material, whether solids, liquids, or gases,
defined or regulated under § 101(14) of CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300(f) et
seq.; the Clean Air Act, as amended, 42 U.S.C. §§ 7401 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the
Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq. or any
similar applicable federal, state or local Environmental Laws.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“Income Taxes” means income, franchise, doing business and similar taxes.

 

“Indebtedness” means, with regard to any Person, any liability or obligation,
whether or not contingent, (i) in respect of borrowed money or evidenced by
bonds, monies, debentures, or similar instruments or upon which interest
payments are normally made, (ii) for the payment of any deferred purchase price
of any property, assets or services (including pursuant to capital leases) but
excluding trade payables and Program Rights Obligations, (iii) guaranties,
direct or indirect, in any manner, of all or any part of any Indebtedness of any
Person, (iv) all obligations under acceptance, standby letters of credit or
similar facilities, (v) all matured obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any membership interests,
shares of capital stock or other ownership or profit interest or any warrants,
rights or options to acquire such membership interests, shares or such other
ownership or profit interest, (vi) all accrued interest of all obligations
referred to in (i) – (v) and (vii) all obligations referred to in (i) – (vi) of
a third party secured by any Lien on property or assets.

 

“Intangible Property” means (a) Copyrights; (b) Trademarks, including all of the
rights, if any, of Seller in and to the Stations’ call letters and any
derivative thereof; (c) Trade Secrets; (d) all domain leases and names used
exclusively by Seller; and (e) all goodwill, if any, associated therewith.

 

“Knowledge of Seller” means (a) as of the date of this Agreement, the actual
knowledge of the president and the chief financial officer of Broadcasting, as
well as the general manager and chief engineer (or person holding a similar
position, but not including any contract employee or consultant) of each
Station, and (b) as of the Closing Date, the actual knowledge of the president
and the chief financial officer of Broadcasting.

 

6

--------------------------------------------------------------------------------


 

“Law” means any United States (federal, state, local) or foreign law,
constitution, treaty statute, ordinance, regulation, rule, code, order,
judgment, injunction, writ or decree.

 

“Leases” means those leases, subleases, licenses or other occupancy agreements
(including any and all assignments, amendments and other modifications of such
leases, subleases, licenses and other occupancy agreements), pertaining to the
use or occupancy of the Real Property where Seller holds an interest as
landlord, licensor, sublandlord or sublicensor.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, easement, right of way, restrictive covenant, encroachment, security
interest or encumbrance of any kind whatsoever, whether voluntarily incurred or
arising by operation of Law or otherwise, in respect of such property or asset.

 

“LMA Commencement Date” has the definition as provided in the LMA.

 

“Market” means, as applicable, (a) the Grand Rapids—Kalamazoo—Battle Creek,
Michigan Nielsen Designated Market Area, (b) the Lansing, Michigan Nielsen
Designated Market Area, (c) the Beaumont—Port Arthur, Texas Nielsen Designated
Market Area, (d) the Chattanooga, Tennessee Nielsen Designated Market Area,
(e) the West Palm Beach—Ft. Pierce, Florida Nielsen Designated Market Area,
(f) the Medford—Klamath Falls, Oregon Nielsen Designated Market Area, or (g) the
Albany—Schenectady—Troy, New York Nielsen Designated Market Area.

 

“Material Adverse Effect” means any effect or change that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
(a) the financial condition, assets or results of operations of (i) Stations
WWMT-TV, WTVC-TV, WPEC-TV and WRGB-TV, considered together, or (ii) the
Stations, considered together, or (b) the ability of Seller and Parent,
considered together, to perform their obligations under this Agreement;
provided, however, that any material adverse effect primarily attributable to
(i) an event or series of events or circumstances affecting the United States or
global economy generally or capital or financial markets generally, including
changes in interest or exchange rates, (ii) any event, state of facts or
circumstances or development affecting television programming services generally
or the television broadcast industry generally (including legislative or
regulatory matters), (iii) any change or development in national, regional,
state or local telecommunications or internet transmission systems, (iv) general
economic conditions, including any downturn caused by acts of war or terrorism
or a natural disaster, such as an earthquake or hurricane, (v) the suspension of
trading generally on the New York Stock Exchange or the Nasdaq Stock Market,
(vi) the announcement, execution and performance of this Agreement, (vii) any
action taken by Seller as expressly contemplated by this Agreement or with
Buyer’s written consent or at Buyer’s written request, (viii) any failure to
meet internal or published financial or rating projections, estimates or
forecasts of revenues, earnings, or other measures of financial or operating
performance for any period (provided, however, that the underlying causes of
such failure (subject to the other provisions of this definition) shall not be
excluded), (ix) changes in Law or GAAP or the interpretation thereof, (x) the
ratings or performance of any network with which a Station is affiliated or
(xi) actions or inactions taken by or on behalf of Buyer under the LMA, in each
case shall not constitute a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

“Material Contract” means any Contract required to be listed on Disclosure
Schedule Section 3.05(a).

 

“MVPDs” means any multi-channel video programming distributor, including cable
systems, telephone companies and DBS systems.

 

“Permitted Liens” means, as to any property or asset of any Station, (a) liens
for Taxes, assessments and governmental charges not yet due and payable or which
are being contested in good faith and for which appropriate reserves exist on
the Financial Statements, (b) terms and conditions of any Leases, (c) zoning
laws and ordinances and similar Laws that are not materially violated by any
existing improvement or that do not prohibit the use of the Real Property as
currently used in the operation of the Business; (d) any right reserved to any
Governmental Authority to regulate the affected property (including restrictions
stated in any permits); (e) in the case of any leased asset, (i) the rights of
any lessor under the applicable lease agreement or any Lien granted by any
lessor, (ii) any statutory Lien for amounts that are not yet due and payable or
are being contested in good faith, (iii) any subleases and (iv) the rights of
the grantor of any easement or any Lien granted by such grantor on such easement
property; (f) easements, rights of way, restrictive covenants and other
encumbrances, encroachments or other similar matters affecting title that do not
materially adversely affect title to the property subject thereto or materially
impair the continued use of the property in the ordinary course of the business
of the Stations; (g) inchoate materialmens’, mechanics’, workmen’s, repairmen’s
or other like Liens arising in the ordinary course of business; (h) Liens that
will be discharged prior to Closing; (i) any state of facts an accurate survey
would show, provided same does not render title unmarketable or prevent the Real
Property being utilized in substantially the same manner as currently used;
(j) pledges or deposits to secure obligations under workers’ compensation Laws
or similar Laws or to secure public or statutory obligations and which pledges
or deposits are reflected in the Financial Statements to the extent required by
GAAP; and (k) any other Lien, other than a Lien securing a monetary obligation,
that does not detract from, interfere with or impair the use of or value of any
such property or asset as currently used.

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
and ending after the Effective Time.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
prior to the Effective Time.

 

“Program Rights” means all rights of the Stations to broadcast television
programs or shows as part of the Stations’ programming, including all film and
program barter agreements, sports rights agreements, news rights or service
agreements, affiliation agreements and syndication agreements.

 

“Program Rights Obligations” means all obligations in respect of the purchase,
use, licenses or acquisition of programs, programming materials, films and
similar assets used in

 

8

--------------------------------------------------------------------------------


 

connection with the Business in the ordinary course consistent with past
practice which relate to the utilization of the Program Rights on or after the
earlier of the LMA Commencement Date or the Effective Time.

 

“Real Property” means the real property owned, leased, subleased or licensed by
or to Seller, together with all right, title and interest of Seller in all
buildings, towers, improvements, fixtures and structures located thereon, but
excluding Tower Leases.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Seller” means the Operating Company and the FCC Licensees.

 

“Seller Account” means the accounts set forth on Disclosure Schedule
Section 1.01(b).

 

“SESAC” means the Society of European Stage Authors & Composers.

 

“Subsidiary” when used with respect to any party, means any corporation, limited
liability company, partnership, association, trust or other entity of which
securities or other ownership interests representing fifty percent (50%) or more
of the equity or fifty percent (50%) or more of the ordinary voting power (or,
in the case of a partnership, fifty percent (50%) or more of the general
partnership interests) are, as of such date, owned by such party or one or more
Subsidiaries of such party or by such party and one or more Subsidiaries of such
party.

 

“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding) imposed by a Governmental Authority, together with
any interest and any penalties, additions to tax or additional amounts imposed
by any Tax authority with respect thereto.

 

“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.

 

“Tower Leases” means any agreement pertaining to the use and/or installation of
radio masts and/or towers used for telecommunications and broadcasting, where
Seller holds an interest as tenant or subtenant.

 

“Trade Secrets” means all proprietary information of Seller that is not
generally known and is used exclusively in the operation of the Business, as to
which reasonable efforts have been made to prevent unauthorized disclosure, and
which provides a competitive advantage to those who know or use it.

 

9

--------------------------------------------------------------------------------


 

“Trademarks” means all trade names, trademarks, service marks, trade dress,
jingles, slogans, logos, other source or business identifiers, trademark and
service mark registrations and trademark and service mark applications owned,
used, licensed by or leased by Seller, including those set forth on Disclosure
Schedule Section 3.06(a), and the goodwill appurtenant thereto.

 

“Tradeout Agreement” means any Contract, other than film and program barter
agreements, pursuant to which Seller has agreed to sell or trade commercial air
time or commercial production services of a Station in consideration for any
property or service in lieu of or in addition to cash.

 

“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees.

 

“Trust Agreement” means that certain Trust Agreement entered into as of March 9,
2010 among Florida, Michigan, New York, Oregon, Texas, and Tennessee, and Gary
R. Chapman, as Trustee.

 

“Union Employees” means all Employees the terms of whose employment are governed
by a Bargaining Agreement.

 

Section 1.02          Cross Reference Table.  The following terms defined in
this Agreement in the sections set forth below shall have the respective meaning
therein defined:

 

Accounting Firm

1.01

Accounts Receivable

1.01

Action

1.01

Active Employees

8.01(a)

Affiliate

1.01

Agreement

Preamble

Ancillary Agreements

1.01

Antitrust Laws

1.01

ASCAP

1.01

Assumed Contracts

2.01(c)

Assumed Liabilities

2.03

Balance Sheet Date

1.01

Bankruptcy Court Approval

1.01

Bargaining Agreement

1.01

BMI

1.01

Broadcast Trust

1.01

Broadcasting

Recitals

Business

1.01

Business Day

1.01

Business Financial Statements

3.08(a)

Business Unaudited Financial Statements

3.08(a)

Business Unaudited Interim Financial Statements

3.08(a)

 

10

--------------------------------------------------------------------------------


 

Buyer

Preamble

Buyer FSA Plan

8.07

Buyer Indemnified Parties

12.03(a)

Buyer Prorated Amount

2.09(a)

Buyer Warranty Breach

12.02(a)(i)

Buyer’s 401(k) Plan

8.02

Cap

12.02(b)

Cash and Cash Equivalents

1.01

Claim

5.02(e)

Class A Common Stock

1.01

Class B Common Stock

1.01

Closing

2.08

Closing Date

2.08

Closing Transactions

2.08

Code

1.01

Collection Period

6.02(a)

Communications

Recitals

Communications Act

1.01

Confidentiality Agreement

1.01

Consent Delivery Date

2.07

Contracts

1.01

Control

1.01

Copyrights

1.01

Credit Agreement

1.01

Damaged Asset

5.04

Deductible

12.02(b)

Default Payment

11.02(b)

DOJ

7.01(d)

Effective Time

1.01

Employee Plan

1.01

Employees

1.01

Employment Commencement Date

8.01(a)

Environmental Laws

1.01

Equipment

1.01

ERISA

1.01

Escrow Agent

2.07

Escrow Agreement

2.07

Escrow Deposit

2.07

Estimated Adjustment

1.01

Estimated Settlement Statement

2.09(d)

Excluded Assets

2.02

Excluded Contracts

2.02(k)

Excluded Liabilities

2.04

FCC

Recitals

FCC Application

7.01(c)

FCC Consent

1.01

 

11

--------------------------------------------------------------------------------


 

FCC Licensees

Preamble

FCC Licenses

1.01

Final Adjustment

1.01

Final Order

1.01

Final Settlement Statement

2.09(h)

Florida

Preamble

Florida Licensee

Preamble

FTC

7.01(d)

GAAP

1.01

Governmental Authority

1.01

Governmental Order

1.01

Hazardous Material

1.01

HSR Act

1.01

Inactive Employees

8.01(a)

Income Taxes

1.01

Indebtedness

1.01

Indemnified Party

12.04(a)

Indemnifying Party

12.04(a)

Information Statement

5.09(b)

Intangible Property

1.01

Knowledge of Seller

1.01

Law

1.01

Leases

1.01

Lien

1.01

LMA

Recitals

LMA Commencement Date

1.01

Losses

12.02(a)

Market

1.01

Material Adverse Effect

1.01

Material Assumed Contract

3.05(a)

Material Contract

1.01

Michigan

Preamble

Michigan Licensee

Preamble

MVPDs

1.01

New York

Preamble

New York Licensee

Preamble

Non-Union Transferred Employees

8.01(a)

Notice of Disagreement

2.09(h)

Operating Company

Preamble

Oregon

Preamble

Oregon Licensee

Preamble

Owned Real Property

3.07(a)

Parent

Preamble

Parent Parties

13.06

Permits

3.11

Permitted Liens

1.01

 

12

--------------------------------------------------------------------------------


 

Person

1.01

Post-Closing Tax Period

1.01

Pre-Closing Tax Period

1.01

Program Rights

1.01

Program Rights Obligations

1.01

Prorated Assumed Liabilities

2.09(a)

Prorated Purchased Assets

2.09(a)

Purchase Price

2.06

Purchased Assets

2.01

Real Property

1.01

Real Property Leases

3.07(d)

Release

1.01

Remitted Payment

6.02(b)

Remitted Payments

6.02(b)

Requisite Approval

Recitals

Section 2.02(n) Contracts

2.02(n)

Seller

1.01

Seller Account

1.01

Seller FSA Plan

8.07

Seller Indemnified Parties

12.02(a)

Seller Prorated Amount

2.09(a)

Seller Warranty Breach

12.03(a)(i)

SESAC

1.01

Settlement Statement

2.09(e)

Solvent

4.10

Specified Payment

6.02(a)

Specified Payments

6.02(a)

Station

Recitals

Stations

Recitals

Stockholder Approval

3.02(c)

Subsidiary

1.01

Tax

1.01

Tax Returns

1.01

Taxes

1.01

Tennessee

Preamble

Tennessee Licensee

Preamble

Termination Date

11.01(b)(i)

Texas

Preamble

Texas Licensee

Preamble

Threshold

12.02(b)

Tower Leases

1.01

Trade Secrets

1.01

Trademarks

1.01

Tradeout Agreement

1.01

Transfer Date

8.07

Transfer Taxes

1.01

 

13

--------------------------------------------------------------------------------


 

Transferred Employees

8.01(a)

Trust Agreement

1.01

Union Employees

1.01

WARN Act

8.09

 

Section 1.03          Terms Generally.  (a) Words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (b) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including the
Disclosure Schedules and exhibits hereto) and not to any particular provision of
this Agreement, and Article, Section, paragraph, Exhibit and Disclosure Schedule
references are to the Articles, Sections and paragraphs in, and the Exhibits and
Disclosure Schedules to this Agreement unless otherwise specified, (c) the word
“including” and words of similar import when used in this Agreement means
“including, without limitation,” unless otherwise specified, and (d) the word
“or” shall not be exclusive.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01          Purchase and Sale.  Pursuant to the terms and subject to
the conditions of this Agreement, Buyer agrees to purchase from Seller and
Seller agrees to sell, convey, transfer, assign and deliver, or cause to be
sold, conveyed, transferred, assigned and delivered, to Buyer at the Closing,
free of all Liens other than Permitted Liens, all of Seller’s right, title and
interest in, to and under all of its assets, other than the Excluded Assets, in
each case as and to the extent located at or used primarily with respect to the
Stations, including the following assets, Contracts, and properties (tangible or
intangible), as the same shall exist on the date of this Agreement and not
disposed of in accordance with Section 5.01, and all similar assets of the
Business acquired by Seller between the date hereof and the Closing, as follows
(the “Purchased Assets”):

 

(a)           all Real Property and Tower Leases;

 

(b)           all Equipment;

 

(c)           all rights under all Contracts to which Seller is a party that
(i) are listed or referenced on Disclosure Schedule Section 3.05(a) or
Disclosure Schedule Section 3.13(a), (ii) are not required by the terms thereof
to be listed on Disclosure Schedule Section 3.05(a), (iii) may result from the
television broadcasting industry wide negotiations with SESAC, ASCAP and BMI,
(iv) are referenced in other subsections to this Section 2.01 or the
corresponding Section in the Disclosure Schedules, or (v) are entered into after
the date hereof by Seller pursuant to the terms and subject to the conditions of
Section 5.01 (collectively, the “Assumed Contracts”); provided, however, that
Assumed Contracts shall in no event include Excluded Contracts;

 

(d)           all prepaid expenses and deposits (other than prepaid Taxes) and
ad valorem Taxes, leases and rentals;

 

14

--------------------------------------------------------------------------------


 

(e)           all of Seller’s rights, claims, credits, causes of action or
rights of set-off against third parties relating to the Purchased Assets,
including unliquidated rights under manufacturers’ and vendors’ warranties, in
each case only to the extent Buyer incurs Losses relating thereto and occurring
after the Effective Time;

 

(f)            all Intangible Property;

 

(g)           all Internet web sites and related agreements, content and
databases and domain name registrations, as set forth on Disclosure Schedule
Section 2.01(g);

 

(h)           all FCC Licenses and all transferable municipal, state and federal
franchises, licenses, permits or other governmental authorizations relating to
the Stations;

 

(i)            all prepayments under advertising sales contracts for committed
air time for advertising on any Station that has not been aired prior to the
earlier of the LMA Commencement Date and the Closing Date;

 

(j)            all information and data, sales and business records, books of
account, files, invoices, inventory records, general, financial, accounting and
real and personal property and sales and use Tax records (but excluding all
other Tax records), personnel and employment records for Transferred Employees
(to the extent permitted by Law) and all engineering information, sales and
promotional literature, manuals and data, sales and purchase correspondence,
lists of present and former suppliers and lists of present and former customers,
quality control records and manuals, blueprints, litigation and regulatory
files, and all other books, documents and records;

 

(k)           all management and other systems (including computers and
peripheral equipment), databases, computer software, computer disks and similar
assets, and all licenses and rights in relation thereto; and

 

(l)            all other items listed on Disclosure Schedule Section 2.01(l).

 

Section 2.02          Excluded Assets.  Buyer expressly understands and agrees
that the following assets and properties of Seller (the “Excluded Assets”) shall
not be acquired by Buyer and are excluded from the Purchased Assets:

 

(a)           all of Seller’s Cash and Cash Equivalents;

 

(b)           all bank and other depository accounts of Seller;

 

(c)           insurance policies relating to the Stations and the Business, and
all claims, credits, causes of action or rights, including rights to insurance
proceeds, thereunder;

 

(d)           all interest in and to refunds of Taxes relating to Pre-Closing
Tax Periods or the other Excluded Assets;

 

(e)           any cause of action or claim relating to any event or occurrence
prior to the Effective Time (other than as specified in Section 2.01(e));

 

15

--------------------------------------------------------------------------------


 

(f)                                   all Accounts Receivable;

 

(g)                                  intercompany accounts receivable and
intercompany accounts payable of Parent and its Subsidiaries;

 

(h)                                 all (i) books, records, files and papers,
whether in hard copy or computer format, relating to the preparation of this
Agreement or the transactions contemplated hereby, (ii) all minute books and
corporate records of Seller and its Affiliates and (iii) duplicate copies of
records of the Stations;

 

(i)                                     all rights of Seller arising under this
Agreement, the Ancillary Agreements or the transactions contemplated hereby and
thereby;

 

(j)                                    any Purchased Asset sold or otherwise
disposed of prior to Closing as permitted hereunder;

 

(k)                                 Contracts that are not Assumed Contracts
(collectively, the “Excluded Contracts”);

 

(l)                                     other than as specifically set forth in
Article VIII, any Employee Plan and any assets of any Employee Plan sponsored by
Seller or any of its Affiliates including any amounts due to such Employee Plan
from Seller or any of its Affiliates;

 

(m)                             all Tax records, other than real and personal
property and sales and use Tax records;

 

(n)                                 all Contracts listed on Disclosure Schedule
Section 2.02(n) (“Section 2.02(n) Contracts”); and

 

(o)                                 all Contracts listed on Disclosure Schedule
Section 2.02(o).

 

Section 2.03                             Assumed Liabilities.  Upon the terms
and subject to the conditions of this Agreement, Buyer agrees, effective at the
Effective Time, to assume, pay and perform only the following liabilities of
Seller (the “Assumed Liabilities”):

 

(a)                                 all liabilities set forth on the Business
Financial Statements, other than the Indebtedness;

 

(b)                                 the liabilities and obligations arising with
respect to the operation of the Business, including the Purchased Assets, on and
after the Effective Time (except as provided in the LMA and excluding any
liability or obligation arising from, or relating to the performance or
non-performance thereof, prior to the Effective Time);

 

(c)                                  any liability or obligation to the extent
of the amount of credit received by Buyer under Section 2.09(a);

 

(d)                                 all liabilities and obligations relating to
the Business or the Purchased Assets arising out of Environmental Laws, whether
or not presently existing, except for liabilities

 

16

--------------------------------------------------------------------------------


 

and obligations that are required to be disclosed on Disclosure Schedule
Section 3.16, but which are not so disclosed;

 

(e)                                  all liabilities with respect to Transferred
Employees and Employee Plans expressly assumed under Article VIII.

 

Section 2.04                             Excluded Liabilities.  Notwithstanding
any provision in this Agreement, Buyer is assuming only the Assumed Liabilities
and is not assuming any other liability or obligation of Seller or any of its
Affiliates of whatever nature, whether presently in existence or arising
hereafter.  All such other liabilities and obligations shall be retained by and
remain obligations and liabilities of Seller (all such liabilities and
obligations not being assumed being herein referred to as the “Excluded
Liabilities”), and, notwithstanding anything to the contrary in Section 2.03,
none of the following shall be Assumed Liabilities for the purposes of this
Agreement:

 

(a)                                 any liability or obligation under or with
respect to any Assumed Contract, Permit, Governmental Order, Real Property Lease
or Lease required by the terms thereof to be discharged prior to the Effective
Time and/or as set forth on Disclosure Schedule Section 2.04(a);

 

(b)                                 any liability or obligation for which Seller
has already received or will receive the partial or full benefit of the asset to
which such liability or obligation relates, but only to the extent of such
benefit received;

 

(c)                                  the liability related to the Indebtedness,
including, without limitation, as set forth on Disclosure Schedule
Section 2.04(c);

 

(d)                                 any liability or obligation relating to or
arising out of any of the Excluded Assets or any Employee Plan (other than an
Employee Plan included as a Purchased Asset pursuant to Section 2.01(c));

 

(e)                                  any Tax liability or obligation (except as
expressly provided in Section 2.09(b) or Section 9.02) related to Pre-Closing
Tax Periods;

 

(f)                                   any liability to indemnify, reimburse or
advance amounts to any officer, director, employee or agent of Seller, Broadcast
Trust, Parent or any direct or indirect Subsidiary thereof , other than any
liability to any Transferred Employee incurred on or after the applicable
Employment Commencement Date;

 

(g)                                  the liabilities and obligations arising
with respect to the operation of the Business, including the Purchased Assets,
prior to the Effective Time (excluding any liability or obligation expressly
assumed by Buyer hereunder or as provided in the LMA); and

 

(h)                                 any liability of Seller under this Agreement
or any document executed in connection therewith, including the Ancillary
Agreements.

 

Section 2.05                             Assignment of Contracts and Rights. 
Anything in this Agreement to the contrary notwithstanding, this Agreement shall
not constitute an agreement to assign any Purchased Asset or any claim or right
or any benefit arising thereunder or resulting therefrom if

 

17

--------------------------------------------------------------------------------


 

such assignment, without the consent of a third party thereto, would constitute
a breach or other contravention of such Purchased Asset or in any way adversely
affect the rights of Buyer or Seller thereunder.  Operating Company and Buyer
shall use their commercially reasonable efforts to obtain such consents after
the execution of this Agreement until each such consent is obtained.  If any
such consent is not obtained prior to the Closing Date, Operating Company and
Buyer shall use their commercially reasonable efforts to obtain such consent as
soon as possible after the Closing Date.  In addition, Operating Company and
Buyer will cooperate in a mutually agreeable arrangement under which Buyer would
obtain the benefits and assume the obligations thereunder in accordance with
this Agreement, including sub-contracting, sub-licensing, occupancy and/or use
agreements or sub-leasing to Buyer and enforcement by Operating Company for the
benefit of Buyer of any and all rights of such Operating Company against a third
party thereto.  Notwithstanding the foregoing, neither Seller, Buyer nor any of
their Affiliates shall be required to pay consideration to any third party to
obtain any consent.

 

Section 2.06                             Purchase Price.  In consideration for
the sale of the Purchased Assets, Buyer shall, at the Closing, in addition to
assuming the Assumed Liabilities, pay to Seller the sum of Three Hundred
Eighty-Five Million Dollars ($385,000,000) (the “Purchase Price”) by wire
transfer of immediately available federal funds pursuant to wire instructions
that Operating Company shall provide to Buyer.

 

Section 2.07                             Escrow.  Within two (2) Business Days
after the date that Parent shall have delivered copies of the Requisite Approval
to Buyer (the “Consent Delivery Date”), Buyer shall deliver to JPMorgan Chase
Bank, National Association (the “Escrow Agent”) Thirty-Eight Million Five
Hundred Thousand Dollars ($38,500,000) to be held as an earnest money deposit
(“Escrow Deposit”) pursuant to an Escrow Agreement of even date herewith (the
“Escrow Agreement”).  The Escrow Deposit (together with interest earned thereon)
shall be paid to Seller as partial payment of the cash Purchase Price due at
Closing to Seller, or shall otherwise be made available to Seller or released to
Buyer at Closing unless earlier released to Seller in accordance with Section
11.02(b) and Section 11.02(d) hereof.

 

Section 2.08                             Closing.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue,
Suite 3400, Los Angeles, California 90071, at 10:00 a.m. on the fifth (5th)
Business Day to occur following full satisfaction or waiver of all of the
closing conditions set forth in Article X hereof (other than those required to
be satisfied at the Closing) or on such other date or at such other location as
is mutually agreeable to Buyer and Operating Company.  The date and time of the
Closing are herein referred to as the “Closing Date.”  Subject to the terms and
conditions set forth in this Agreement, the parties hereto shall consummate the
following “Closing Transactions” at the Closing:

 

(a)                                 Buyer shall deliver to Seller:

 

(i)                                     the certificate described in
Section 10.02(a);

 

(ii)                                  the documents described in
Section 10.02(b); and

 

18

--------------------------------------------------------------------------------


 

(iii)                               the Purchase Price in accordance with
Section 2.06 by wire transfer of immediately available federal funds; and

 

(iv)                              such other documents and instruments as the
Seller has determined to be reasonably necessary to sell the Purchased Assets
and for the Buyer to assume the Assumed Liabilities.

 

(b)                                 Seller shall deliver, or cause to be
delivered, to Buyer:

 

(i)                                     the certificate described in
Section 10.03(a) from the appropriate Seller entity;

 

(ii)                                  the documents described in
Section 10.03(b) from the appropriate Seller entity;

 

(iii)                               a duly executed Bill of Sale, substantially
in the form of Exhibit A-1 from the appropriate Seller entity;

 

(iv)                              a duly executed Assignment for the FCC
Licenses, substantially in the form of Exhibit A-2 from the appropriate Seller
entity, executed by the appropriate FCC Licensee;

 

(v)                                 a duly executed Assignment for the
Intangible Property, substantially in the form of Exhibit A-3 from the
appropriate Seller entity, if any owned and registered Intangible Property is
included in the Purchased Assets; and

 

(vi)                              a duly executed special warranty deed for each
Owned Real Property, substantially in the form of Exhibit A-4 from the
appropriate Seller entity;

 

(vii)                           such other documents and instruments as the
Buyer has determined to be reasonably necessary to for it acquire the Purchased
Assets and assume the Assumed Liabilities; and

 

(c)                                  Seller and Buyer shall enter into and
deliver to each other:

 

(i)                                     a duly executed Assignment and
Assumption Agreement, substantially in the form of Exhibit A-5 from the
appropriate Seller entity;

 

(ii)                                  a duly executed Assignment and Assumption
Agreement for the Leases and the Real Property Leases, substantially in the form
of Exhibit A-6 from the appropriate Seller entity, or, in the event that
necessary consents to assignment have not been obtained prior to the Closing,
appropriate subleases, occupancy or use agreements pursuant to Section 2.05
hereof; and

 

(iii)                               such other documents as set forth in
Section 10.02 and Section 10.03.

 

19

--------------------------------------------------------------------------------


 

Section 2.09                             General Proration.

 

(a)                                 All Purchased Assets that would be
classified as current assets in accordance with GAAP, and all Assumed
Liabilities that would be classified as current liabilities in accordance with
GAAP, shall be prorated between Buyer and Seller as of the earlier of the LMA
Commencement Date and the Effective Time, including by taking into account the
elapsed time or consumption of an asset during the month in which the LMA
Commencement Date or the Effective Time, as the case may be, occurs
(respectively, the “Prorated Purchased Assets” and the “Prorated Assumed
Liabilities”).  Such Prorated Purchased Assets and Prorated Assumed Liabilities
relating to the period prior to the earlier of the LMA Commencement Date and the
Effective Time shall be for the account of Seller and those relating to the
period on and after the earlier of the LMA Commencement Date and the Effective
Time for the account of Buyer and shall be prorated accordingly.  In accordance
with this Section 2.09, (i) Buyer shall be required to pay to Seller the amount
of any Prorated Purchased Asset previously paid for by Seller, to the extent
Buyer will receive a current benefit on and after the earlier of the LMA
Commencement Date and the Effective Time, provided that such amount should not
have been recognized as an expense in accordance with GAAP prior to the earlier
of the LMA Commencement Date and the Effective Time (the “Buyer Prorated
Amount”); and (ii) Seller shall be required to pay to Buyer the amount of any
Prorated Assumed Liabilities to the extent they arise with respect to the
operation of the Business prior to the earlier of the LMA Commencement Date and
the Effective Time and are not assumed or paid for by Seller (the “Seller
Prorated Amount”).  Such payment by Buyer or Seller, as the case may be, shall
be made within ten (10) Business Days after the Final Settlement Statement
becomes final and binding upon the parties.

 

(b)                                 Such prorations shall include all ad valorem
and other property Taxes, FCC regulatory fees, utility expenses, liabilities and
obligations under Contracts, rents and similar prepaid and deferred items,
reimbursable expenses and all other expenses and obligations, such as deferred
revenue and prepayments and sales commissions, attributable to the ownership and
operation of the Stations that straddle the period before and after the
Effective Time.  Notwithstanding anything in this Section 2.09 to the contrary,
(i) except as set forth in this clause (b), with respect to Tradeout Agreements
for the sale of time for goods or services assumed by Buyer, if at the earlier
of the Effective Time or the LMA Commencement Date, the Stations have an
aggregate negative barter balance (i.e., the amount by which the value of air
time to be provided by the Stations after the earlier of the Effective Time or
LMA Commencement Date exceeds the fair market value of corresponding goods and
services to be received after such date), there shall be no proration or
adjustment, unless the aggregate negative barter balance of the Stations exceeds
$150,000, in which event such excess shall be treated as prepaid time sales of
Seller, and adjusted for as a proration in Buyer’s favor.  In determining barter
balances, the value of air time shall be based upon Seller’s rates as of the
earlier of the Effective Time or LMA Commencement Date, and corresponding goods
and services shall include those to be received by the Stations after the
earlier of the Effective Time or LMA Commencement Date plus those received by
the Stations before the earlier of the Effective Time or LMA Commencement Date
to the extent conveyed by Seller to Buyer as part of the Purchased Assets,
(ii) there shall be no proration under this Section 2.09 to the extent there is
an aggregate positive barter balance with respect to Tradeout Agreements and
(iii) there shall be no proration under this Section 2.09 for Program Rights
agreements except to the extent that any payments or

 

20

--------------------------------------------------------------------------------


 

performance due under such Program Rights agreements relate to a payment period
that straddles the Effective Time.

 

(c)                                  Accrued vacation and sick leave for
Transferred Employees shall be included in the prorations.

 

(d)                                 At least five (5) Business Days prior to the
Closing Date, Operating Company shall provide Buyer with a good faith estimate
of the prorations contemplated by this Section 2.09 (the “Estimated Settlement
Statement”).  Any payment required to be made by either party pursuant to such
preliminary estimate shall be made by the appropriate party at the Closing in
accordance therewith, absent manifest error.  Operating Company will afford
Buyer reasonable access to all records and work papers used in preparing the
Estimated Settlement Statement, and Buyer shall notify Operating Company of any
good faith disagreement with such calculation within two (2) Business Days of
receiving the Estimated Settlement Statement.  At the Closing, (i) Buyer shall
be required to pay to Seller the amount equal to the Estimated Adjustment if the
Estimated Adjustment is a positive number or (ii) Seller shall be required to
pay to Buyer the amount equal to the Estimated Adjustment if the Estimated
Adjustment is a negative number.

 

(e)                                  Within sixty (60) days after the Closing
Date, Buyer shall prepare and deliver to Operating Company a proposed proration
of assets and liabilities in the manner described in this Section 2.09 (the
“Settlement Statement”) setting forth the Seller Prorated Amount and the Buyer
Prorated Amount, together with a schedule setting forth, in reasonable detail,
the components thereof.

 

(f)                                   Operating Company shall provide reasonable
access to such employees, books, records, financial statements, and its
independent auditors as Buyer reasonably believes is necessary or desirable in
connection with its preparation of the Settlement Statement.

 

(g)                                  During the thirty (30)-day period following
the receipt of the Settlement Statement, Operating Company and its independent
auditors shall be permitted to review and make copies reasonably required of,
(i) the financial statements relating to the Settlement Statement, (ii) the
working papers relating to the Settlement Statement, (iii) the books and records
relating to the Settlement Statement and, (iv) any supporting schedules,
analyses and other documentation relating to the Settlement Statement.

 

(h)                                 The Settlement Statement shall become final
and binding (the “Final Settlement Statement”) upon the parties on the 45th day
following delivery thereof, unless Operating Company gives written notice of its
disagreement with the Settlement Statement (the “Notice of Disagreement”) to
Buyer prior to such date.  The Notice of Disagreement shall specify in
reasonable detail the nature of any disagreement so asserted.  If a Notice of
Disagreement is given to Buyer in the period specified, then the Final
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the parties on the earlier of (i) the date
Buyer and Operating Company resolve in writing any differences they have with
respect to the matters specified in the Notice of Disagreement or (ii) the date
any disputed matters are finally resolved in writing by the Accounting Firm.

 

21

--------------------------------------------------------------------------------


 

(i)                                     Within ten (10) Business Days after the
Final Settlement Statement becomes final and binding upon the parties, (i) Buyer
shall be required to pay to Seller the amount, if any, by which the Final
Adjustment is higher than the Estimated Adjustment or (ii) Seller shall be
required to pay to Buyer the amount, if any, by which the Estimated Adjustment
is higher than the Final Adjustment, as the case may be.  All payments made
pursuant to this Section 2.09(i) must be made via wire transfer in immediately
available funds to an account designated by the recipient party, together with
interest thereon at the prime rate (as reported by The Wall Street Journal or,
if not reported thereby, by another authoritative source) as in effect from time
to time from the Effective Time to the date of actual payment.

 

(j)                                    Notwithstanding the foregoing, in the
event that Operating Company delivers a Notice of Disagreement, Seller or Buyer
shall be required to make a payment of any undisputed amount to the other
regardless of the resolution of the disputed items contained in the Notice of
Disagreement.  Seller or Buyer, as applicable, shall within ten Business Days of
the receipt of the Notice of Disagreement make payment to the other by wire
transfer in immediately available funds of such undisputed amount owed by Seller
or Buyer to the other, as the case may be, together with interest thereon,
calculated as described above.

 

(k)                                 During the thirty (30)-day period following
the delivery of a Notice of Disagreement to Buyer that complies with the
preceding paragraphs, Buyer and Operating Company shall seek in good faith to
resolve in writing any differences they may have with respect to the matters
specified in the Notice of Disagreement.  During such period (i) Buyer and its
independent auditors, at Buyer’s sole cost and expense, shall be, and Operating
Company and its independent auditors, at Operating Company’s sole cost and
expense, shall be, in each case permitted to review and make copies reasonably
required of (w) the financial statements of the Business, in the case of Buyer,
and Buyer, in the case of Operating Company, relating to the Notice of
Disagreement, (x) the working papers of Operating Company, in the case of Buyer,
and Buyer, in the case of Operating Company, and such other party’s auditors, if
any, relating to the Notice of Disagreement, (y) the books and records of
Operating Company, in the case of Buyer, and Buyer, in the case of Operating
Company, relating to the Notice of Disagreement, and (z) any supporting
schedules, analyses and documentation relating to the Notice of Disagreement;
and (ii) Operating Company, in the case of Buyer, and Buyer, in the case of
Operating Company, shall provide reasonable access, upon reasonable advance
notice and during normal business hours, to such employees of such other party
and such other party’s independent auditors, as such first party reasonably
believes is necessary or desirable in connection with its review of the Notice
of Disagreement.

 

(l)                                     If, at the end of such thirty (30)-day
period, Buyer and Operating Company have not resolved such differences, Buyer
and Operating Company shall submit to the Accounting Firm for review and
resolution any and all matters that remain in dispute and that were properly
included in the Notice of Disagreement.  Within sixty (60) days after selection
of the Accounting Firm, Buyer and Operating Company shall submit their
respective positions to the Accounting Firm, in writing, together with any other
materials relied upon in support of their respective positions.  Buyer and
Operating Company shall use commercially reasonable efforts to cause the
Accounting Firm to render a decision resolving the matters in dispute within
thirty (30) days following the submission of such materials to the Accounting
Firm.  Buyer and Operating Company agree that judgment may be entered upon the
determination of the

 

22

--------------------------------------------------------------------------------


 

Accounting Firm in any court having jurisdiction over the party against which
such determination is to be enforced.  Except as specified in the following
sentence, the cost of any arbitration (including the fees and expenses of the
Accounting Firm) pursuant to this Section 2.09 shall be borne by Buyer and
Operating Company in inverse proportion as they may prevail on matters resolved
by the Accounting Firm, which proportional allocations shall also be determined
by the Accounting Firm at the time the determination of the Accounting Firm is
rendered on the matters submitted.  The fees and expenses (if any) of Buyer’s
independent auditors and attorneys incurred in connection with the review of the
Notice of Disagreement shall be borne by Buyer, and the fees and expenses (if
any) of Operating Company’s independent auditors and attorneys incurred in
connection with their review of the Settlement Statement shall be borne by
Operating Company.

 

Section 2.10                             Effect of LMA.

 

(a)                                 Simultaneously with the execution of this
Agreement, Operating Company and Buyer are executing and delivering the LMA.  To
the extent that any Purchased Assets are assigned, any Assumed Liabilities are
assumed or assets and liabilities are prorated under the LMA, any obligation of
(i) Seller under this Agreement to assign such Purchased Assets, (ii) Buyer to
assume such Assumed Liabilities or (iii) the parties to prorate such Purchased
Assets and Assumed Liabilities, shall be deemed satisfied.  Notwithstanding
anything contained herein to the contrary, Seller shall not be deemed to have
breached any of its representations, warranties, covenants or agreements
contained herein or to have failed to satisfy any condition precedent to Buyer’s
obligation to perform under this Agreement (nor shall Seller have any liability
or responsibility to Buyer in respect of any such representations, warranties,
covenants, agreements or conditions precedent), in each case, to the extent that
the inaccuracy of any such representations, the breach of any such warranty,
covenant or agreement or the inability to satisfy any such condition precedent
arises out of or otherwise relates to (x) any actions taken by or under the
authorization of Buyer or its Affiliates (or any of their respective officers,
directors, employees, agents or representatives) in connection with Buyer’s
performance of its obligations under the LMA or otherwise, or (y) the failure of
Buyer to perform any of its obligations under the LMA.  Buyer acknowledges and
agrees that Seller shall not be deemed responsible for or have authorized or
consented to any action or failure to act on the part of Buyer or its Affiliates
(or any of their respective officers, directors, employees, agents or
representatives) in connection with the LMA solely by reason of the fact that
prior to Closing, Seller directly or indirectly shall have the legal right to
control, manage, and supervise the operation of the Stations and the conduct of
the Business, except to the extent Seller actually exercises control, management
or supervision of the operation of the Stations or the conduct of the Business.

 

(b)                                 The Estimated Settlement Statement, the
Settlement Statement and the Final Settlement Statement prepared in accordance
with Section 2.09 shall include, in addition to the items identified in
Section 2.09, (i) a proration as of the Effective Time of the monthly LMA fee as
provided in paragraph 1 of Schedule 1.5 of the LMA, and (ii) any unreimbursed
Station Expenses (as defined in the LMA) as of the Effective Time.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Operating Company, jointly and severally, represents and warrants to Buyer as
follows:

 

Section 3.01                             Corporate Existence and Power.  Each
Seller and Parent is duly organized, validly existing and in good standing under
the laws of the state of its organization.  Each Seller and Parent is qualified
to do business and is in good standing in each jurisdiction where such
qualification is necessary, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect.  Each Seller has the
requisite power and authority to own and operate the Stations as currently
operated.

 

Section 3.02                             Corporate Authorization; Voting
Requirements.

 

(a)                                 The execution and delivery by Seller and
Parent of this Agreement and the Ancillary Agreements (to which Seller and/or
Parent is or will be a party), the performance by Seller and Parent of its
obligations hereunder and thereunder and the consummation by Seller and Parent
of the transactions contemplated hereby and thereby are within Seller’s and
Parent’s corporate powers and have been duly authorized and approved by the
respective boards of directors of each Operating Company and Parent and by the
Broadcast Trust, and except for obtaining the Stockholder Approval, no other
corporate action on the part of Seller, Parent or the Broadcast Trust is
necessary to authorize and approve the execution, delivery and performance by
Seller or Parent of this Agreement and the Ancillary Agreements (to which Seller
and/or Parent is or will be a party) and the consummation by each Seller and
Parent of the transactions contemplated hereby and thereby.

 

(b)                                 This Agreement has been, and the Ancillary
Agreements (to which Seller and/or Parent is or will be a party) will be, duly
executed and delivered by Seller and Parent.  This Agreement (assuming due
authorization, execution and delivery by Buyer) constitutes, and each Ancillary
Agreement (to which Seller and/or Parent is or will be a party) will constitute
when executed and delivered by Seller and Parent, the legal, valid and binding
obligation of Seller and Parent, enforceable against Seller and Parent in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws affecting or relating to enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity).

 

(c)                                  The affirmative vote of (i) the holders of
a majority of the outstanding shares of Class A Common Stock and Class B Common
Stock of Parent, voting together as a single class, entitled to vote on the
adoption of this Agreement and approval of the transactions contemplated hereby
and (ii) the sole stockholder of each Operating Company (collectively, the
“Stockholder Approval”) is the only vote or approval of the holders of any class
or series of capital stock of Parent or any of its Subsidiaries necessary to
adopt this Agreement and approve the transactions contemplated hereby.

 

24

--------------------------------------------------------------------------------


 

Section 3.03                             Governmental Authorization.  The
execution, delivery and performance by Seller and Parent of this Agreement and
each Ancillary Agreement (to which Seller and/or Parent is or will be a party)
and the consummation of the transactions contemplated hereby and thereby require
no action by or in respect of, or filing with or notification to, any
Governmental Authority other than (a) compliance with any applicable
requirements of the HSR Act, (b) compliance with the Communications Act and with
the rules and regulations of the FCC, (c) the Bankruptcy Court Approval, and
(d) filing of a notice of a reportable event under Section 4063 of ERISA.

 

Section 3.04                             Noncontravention.  Except as disclosed
in Disclosure Schedule Section 3.04, the execution, delivery and performance of
this Agreement and each Ancillary Agreement (to which Seller and/or Parent is or
will be a party) by Seller and Parent and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) violate or conflict with
the organizational documents of Seller or Parent; (b) assuming compliance with
the matters referred to in Section 3.03, conflict with or violate in any
material respect any material Law or Governmental Order applicable to Seller,
Parent or any of the Purchased Assets; (c) require any consent or other action
by or notification to any Person under, constitute a material default under,
give to any Person any rights of termination, amendment, acceleration,
cancellation of any material right or obligation of Seller under, any provision
of any Material Assumed Contract or under the Credit Agreement; or (d) result in
the creation or imposition of any material Lien (except for Permitted Liens) on
any of the Purchased Assets.

 

Section 3.05                             Contracts.

 

(a)                                 Disclosure Schedule Section 3.05(a) sets
forth all of the following Contracts (other than Contracts which are Excluded
Assets) to which Seller is a party related to the Business as of the date hereof
or to which Parent or one of its Subsidiaries (other than Operating Company) is
a party that is used primarily with respect to the Stations as of the date
hereof (each a “Material Assumed Contract”):

 

(i)                                     any Contract for the sale of broadcast
time for advertising or other purposes for cash that was not made in the
ordinary course of business consistent with past practices;

 

(ii)                                  any Contract relating to Program Rights;

 

(iii)                               any Contract involving the purchase or sale
of Real Property that has not closed as of the date hereof;

 

(iv)                              any Contract entered into after January 1,
2009 relating to the acquisition or disposition of any material portion of the
Business (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)                                 any Contract involving construction,
architecture, engineering or other agreements relating to uncompleted
construction projects, in each case that involve payments in excess of $100,000;

 

25

--------------------------------------------------------------------------------


 

(vi)                              any mortgage, pledge or security agreement,
deed of trust or other instrument granting a Lien (other than Permitted Liens)
upon any Purchased Asset, other than those that will be paid off at Closing;

 

(vii)                           any Contract involving a partnership, joint
venture or similar agreement with another party;

 

(viii)                        any Contract involving compensation to any
employee, independent contractor, or consultant in excess of $50,000 per year
(provided, however, that for purposes of this Section 3.05(a)(viii), the term
Contract shall not include at-will Contracts);

 

(ix)                              any Contract involving any labor agreement or
collective bargaining agreement of Seller;

 

(x)                                 any Contract that contains a covenant
restricting the ability of Seller to compete in any business or with any Person
or in any geographic area in which the Stations operate (provided, however, that
for purposes of this Section 3.05(a)(x), the term Contract shall, with respect
to Real Property, only mean Real Property Leases);

 

(xi)                              any Contract with any Subsidiary of Parent
(other than among Seller and other than employment or compensation-related
Contracts);

 

(xii)                           any Contract that is a local marketing
agreement, joint sales agreement or similar agreement;

 

(xiii)                        any Contract with a Governmental Authority (other
than ordinary course Contracts with Governmental Authorities as a customer)
which imposes any material obligation or restriction on Seller;

 

(xiv)                       any Contract pursuant to which any Indebtedness for
borrowed money of Seller is outstanding or may be incurred or pursuant to which
Seller has guaranteed any Indebtedness for borrowed money of any other Person
(other than a member of Seller and excluding trade payables arising in the
ordinary course of business);

 

(xv)                          any Contract relating to the non-broadcast use of
the Station’s digital bit stream; and

 

(xvi)                       all other Contracts (including all programming
contracts) that involve the cash payment or potential cash payment, pursuant to
the terms of any such Contract, by or to Seller of more than $100,000 per year
that cannot be terminated within one hundred and eighty (180) days after giving
notice of termination without resulting in any material cost or penalty to
Seller.

 

(b)                                 No Seller and, to the Knowledge of Seller,
no other party, is in material breach or default under any Material Assumed
Contract.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Each Material Assumed Contract is in full
force and effect and constitutes a legal, valid and binding obligation of Seller
and, to the Knowledge of Seller, of each other party thereto (except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other Laws from
time to time in effect relating to creditors’ rights and remedies generally and
general principles of equity).

 

Section 3.06                             Intangible Property.

 

(a)                                 All material owned and registered
Copyrights, Trademarks and domain names used in connection with the Business are
described, listed or set forth on Disclosure Schedule Section 3.06(a).

 

(b)                                 Except as set forth on Disclosure Schedule
Section 3.06(b), Seller has received no notice of any material claims, demands
or proceedings pending by any third party challenging Seller’s right to use any
of the Intangible Property or that any Intangible Property or any services
provided or process used by Seller conflict with, infringe or otherwise violate
the material rights of third parties.

 

(c)                                  The Purchased Assets include all material
Intangible Property, including rights in and to call letters used in the
operation of the Stations and to Seller’s Knowledge no third party has
materially infringed or is materially infringing on any of the Intangible
Property.

 

(d)                                 Seller has not received any written notice
that any of the owned Intangible Property is the subject of an outstanding
judicial or administrative finding, opinion or office action materially
restricting the use thereof by Seller or has been adjudged invalid,
unenforceable or unregistrable in whole or in part.

 

Section 3.07                             Real Property.

 

(a)                                 The Seller entity set forth on Disclosure
Schedule Section 3.07(a)(i) has valid fee simple title to the owned Real
Property identified therein, which constitutes each parcel of real property
which is owned by the Seller and such real property, together with all
buildings, structures, fixtures and other improvements thereon, (the “Owned Real
Property”) free and clear of all Liens other than Permitted Liens.  Disclosure
Schedule Section 3.07(a)(ii) includes a list of each Lease in effect as of the
date of this Agreement.  Each applicable Seller has a valid leasehold interest
in, or a valid license to occupy, the Real Property conveyed by the Real
Property Leases as of the date of this Agreement.  The Real Property includes
sufficient access to the Stations’ facilities.  Except as set forth on
Disclosure Schedule Section 3.07(a)(iii), Seller (i) has received no notice of
any material violation of material law affecting the Owned Real Property or the
Real Property Leases or the Seller’s use thereof, (ii) is not in material
default under any Lease or Real Property Lease, (iii) within the past two
(2) years, has received no notice of material default under or termination of
any Leases or Real Property Leases and (iv) has no Knowledge of any current
material default by any third party under any Lease or Real Property Lease. 
Seller has made available to Buyer true and correct copies of the Leases and
Real Property Leases, together with all amendments thereto.  The real property
that is used

 

27

--------------------------------------------------------------------------------


 

primarily with respect to the Stations as of the date hereof by Parent and its
Subsidiaries is owned, leased, subleased or licensed by Operating Company.

 

(b)                                 Within the past two (2) years, Seller has
not received written notice of any existing plan or study by any Governmental
Authority or by any other Person that challenges or otherwise adversely affects
the continuation of the use or operation of any Owned Real Property or Real
Property Leases and has no Knowledge of any such plan or study with respect to
which it has not received written notice.  Except as set forth in the Leases to
the Knowledge of Seller there is no Person in possession of any Owned Real
Property other than Seller.  Except as identified in Disclosure Schedule
Section 3.07(b), no Person has any right to acquire the interests in any of the
Owned Real Property.

 

(c)                                  Except as disclosed on Disclosure Schedule
Section 3.07(c) and Disclosure Schedule Section 3.17(b), with respect to the
Owned Real Property, all material improvements, installations, equipment and
facilities utilized in connection with the business of each applicable Station,
including material studios, towers and transmission equipment, are (i) located
entirely on the Owned Real Property, (ii) maintained on the Owned Real Property
in compliance in all material respects with all applicable material Laws,
Permits or other arrangements or requirements and (iii) in normal operating
condition and repair in all material respects for the uses for which they are
currently employed (normal wear and tear excepted).

 

(d)                                 Disclosure Schedule Section 3.07(d) includes
a list of each lease, sublease, license, or similar agreement (including any and
all assignments, amendments, and other modifications of such leases, subleases,
licenses and other occupancy agreements) pertaining to the use or occupancy of
the Real Property in which Seller has an interest as a tenant, licensee,
subtenant or sub-licensee (such leases, subleases, licenses or similar
agreements with current monthly payments in excess of $1,000, “Real Property
Leases”).

 

(e)                                  Except as disclosed on Disclosure Schedule
Section 3.07(e), to the Knowledge of Seller, the Owned Real Property is in
material compliance with all applicable material building, zoning, subdivision,
health and safety and other land use Laws, including The Americans with
Disabilities Act of 1990, as amended.

 

(f)                                   Except as disclosed on Disclosure Schedule
Section 3.07(f), (i) each parcel of Owned Real Property has access (e.g. ingress
and egress) to a public street adjoining such parcel of Owned Real Property, or
has ingress and egress to a public street via Real Property Leases or easements,
and (ii) such access is not dependent on any land or other real property
interest which is not included in the Real Property.

 

(g)                                  To the Knowledge of the Seller the current
use and occupancy of the Owned Real Property and the operation of the business
of the Seller as currently conducted thereon does not violate in any material
respect any easement, covenant, condition, restriction or similar provision in
any instrument of record or other unrecorded agreement affecting such Owned Real
Property or Seller’s use and occupancy thereof.

 

28

--------------------------------------------------------------------------------


 

Section 3.08                             Financial Information.

 

(a)                                 The unaudited combined balance sheet of the
Business as of December 31, 2010 and the related unaudited combined statement of
operations for the year then ended (the “Business Unaudited Financial
Statements”), and the unaudited combined balance sheet of the Business as of
September 30, 2011 and the related unaudited combined statement of operations
for the nine months then ended (the “Business Unaudited Interim Financial
Statements” and, together with the Business Unaudited Financial Statements, the
“Business Financial Statements”), complete and correct copies of which are set
forth in Disclosure Schedule Section 3.08(a), were prepared in accordance with
the books and records of Parent and the Business and with GAAP, consistently
applied during the applicable periods and present fairly in all material
respects the combined financial position of the Business as of the applicable
dates, and the combined results of their operations for each of the applicable
periods (except as may be indicated in the notes thereto), subject to the
absence of statements of cash flows, other comprehensive income (loss),
stockholders’ equity (deficiency), and footnotes, for the periods covered by the
Business Financial Statements and subject to normal year-end audit adjustments
relating to the Business Unaudited Interim Financial Statements consistent with
past practices.  The costs and expenses of corporate services performed for the
Business by Parent and its Subsidiaries are set forth in Disclosure Schedule
Section 3.08(a).

 

(b)                                 Except as set forth on Disclosure Schedule
Section 3.08(b), neither Broadcasting nor Seller has any liabilities that relate
to the Business or to which the Purchased Assets would be subject which
(assuming each of the FCC Licensees was a Subsidiary of Broadcasting) would be
required to be reflected or reserved against on a combined balance sheet of the
Business prepared in accordance with GAAP or the notes thereto, except
liabilities (i) reflected or reserved against on the unaudited combined balance
sheet of the Business as of December 31, 2010, (ii) incurred after December 31,
2010 in the ordinary course of business, (iii) that are Excluded Liabilities,
(iv) liabilities to be performed after the date hereof pursuant to the Material
Contracts or (v) as contemplated by this Agreement.

 

Section 3.09                             Absence of Certain Changes or Events.

 

(a)                                 Except as disclosed in Disclosure Schedule
Section 3.09(a), since the Balance Sheet Date, Seller has operated the Stations
in the ordinary course of business consistent with past practices.

 

(b)                                 Since the Balance Sheet Date through the
date hereof, and except as set forth in Disclosure Schedule Section 3.09(b) or
as contemplated by this Agreement, there has not been:

 

(i)                                     any Material Adverse Effect;

 

(ii)                                  any damage, destruction or loss, whether
or not covered by insurance, with respect to any of its property and assets
having a replacement cost of more than $100,000 per Market;

 

(iii)                               (x) the entry into (including renewals or
amendments to existing Contracts) or relinquishment of any individual Program
Rights agreement with a term of

 

29

--------------------------------------------------------------------------------


 

one (1) year or more or that involves cash payments or cash receipts of $50,000,
or (y) the entry into (including renewals or amendments to existing Contracts)
of any other agreement or commitment (other than advertising sales contracts for
cash only) with a term of one (1) year or more or that involves cash payments or
cash receipts of $50,000 or more per year, in the case of clause (x) or (y),
other than agreements and commitments specifically contemplated by this
Agreement;

 

(iv)                              any material change in the programming
policies of the Stations;

 

(v)                                 the creation or other incurrence by Seller
of any Lien on any Purchased Asset other than Permitted Liens;

 

(vi)                              any (x) establishment of any bonus,
employment, severance, deferred compensation, retirement or other employee
benefit plan (or any amendment to any such existing agreement), (y) grant of any
severance or termination pay to any officer or employee of Seller, or
(z) increase or change to the rate or nature of the compensation (including
wages, salaries and bonuses) payable to any Person employed by Seller, except in
each case, (A) as may be required by Law or existing contracts or applicable
collective bargaining agreements and (B) in the ordinary course of business
consistent with past practices;

 

(vii)                           any labor dispute, other than routine individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any Employees of Seller, which Employees were not subject to
a collective bargaining agreement at the Balance Sheet Date, or any lockouts,
strikes, concerted work stoppages or slowdowns, or threats thereof by or with
respect to any Employees of Seller;

 

(viii)                        any sale of Owned Real Property or other transfer,
conveyance or termination of leasehold rights in, such Owned Real Property or
Real Property Leases;

 

(ix)                              any change in any method of accounting or
accounting practice by Seller except for any such change required by reason of a
concurrent change in GAAP; or

 

(x)                                 any agreement or commitment to do anything
set forth in this Section 3.09(b).

 

Section 3.10                             Absence of Litigation.  Except as set
forth on Disclosure Schedule Section 3.10, there is no material Action pending
against or, to the Knowledge of Seller, threatened against or affecting Seller,
any of the Stations or the Businesses, that would be reasonably expected to
restrain, enjoin or otherwise prevent the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements or that would, as of
the date of this Agreement, reasonably be expected to result in damages in
excess of $100,000.

 

Section 3.11                             Compliance with Laws.  Except as set
forth in Disclosure Schedule Section 3.11, Seller is not in material violation
of, and, to the Knowledge of Seller, is not under investigation with respect to
and has not been threatened in writing to be charged with, any material
violation of any material applicable Law or Governmental Order.  Seller holds
all material licenses, franchises, permits, certificates, approvals and
authorizations from

 

30

--------------------------------------------------------------------------------


 

Governmental Authorities necessary for the lawful conduct of its business
(collectively, “Permits”), and all such Permits are valid and in full force and
effect.  Except as set forth in Disclosure Schedule Section 3.11, Seller is in
material compliance with the terms of such Permits.

 

Section 3.12                             FCC Matters; Qualifications.

 

(a)                                 Disclosure Schedule
Section 3.12(a)(1) contains a true and complete list of all FCC Licenses,
including antenna structure registrations of towers owned by Seller.  Seller has
made available true, correct and complete copies of the FCC Licenses to Buyer,
including any and all amendments and modifications thereto.  The FCC Licenses
are validly held by the FCC Licensees and are in full force and effect.  The FCC
Licenses have been issued for the full terms customarily issued to a broadcast
television station in the state in which the Station’s community of license is
located, and the FCC Licenses are not subject to any condition except for those
conditions appearing on the face of the FCC Licenses and conditions applicable
to broadcast television licenses generally or otherwise disclosed in Disclosure
Schedule Section 3.12(a)(2).  Disclosure Schedule Section 3.12(a)(3) contains a
true and complete list of the FCC Licensees.

 

(b)                                 Except as set forth on Disclosure Schedule
Section 3.12(b), the FCC Licensees and Operating Company have no applications
pending before the FCC relating to the operation of the Stations.

 

(c)                                  Except as set forth on Disclosure Schedule
Section 3.12(c)(1), Operating Company and the FCC Licensees have operated each
Station in compliance with the Communications Act and the FCC Licenses in all
material respects, the FCC Licensees and Operating Company have timely filed all
material registrations and reports required to have been filed with the FCC, and
have paid all FCC regulatory fees due in respect to each Station and have
completed the construction of all facilities or changes contemplated by any of
the FCC Licenses or construction permits issued to the Stations.  Except as set
forth in Disclosure Schedule Section 3.12(c)(2), there are no applications,
petitions, proceedings, or other actions or, to the Knowledge of Seller,
complaints or investigations, pending or, to the Knowledge of Seller, threatened
before the FCC relating to the Stations, other than proceedings affecting
broadcast television stations generally.  Neither the FCC Licensees nor
Operating Company, nor any of the Stations, has entered into a tolling agreement
or otherwise waived any statute of limitations during which the FCC may assess
any fine or forfeiture or take any other action or agreed to any extension of
time with respect to any FCC investigation or proceeding.

 

(d)                                 The FCC Licensees are qualified under the
Communications Act to assign the FCC Licenses to Buyer.  To the Knowledge of
Seller, and except as set forth on Disclosure Schedule Section 3.12(d), there is
no fact or circumstance relating to the Stations or Seller or any of its
Affiliates that would cause the FCC to deny the FCC Applications.  Except as set
forth on Disclosure Schedule Section 3.12(d), Seller has no reason to believe
that the FCC Applications might be challenged or might not be granted by the FCC
in the ordinary course due to any fact or circumstance relating to Seller’s
operation of the Stations, the FCC Licensees, or Parent or any of its
Subsidiaries.

 

31

--------------------------------------------------------------------------------


 

Section 3.13                             Cable and Satellite Matters.

 

(a)                                 Disclosure Schedule Section 3.13(a) contains
a list of all retransmission consent or copyright indemnification agreements
with MVPDs with more than 5,000 subscribers with respect to each Station as of
the date of this Agreement.  Seller has timely made retransmission consent
elections and entered into retransmission consent agreements with respect to
each MVPD with more than 5,000 subscribers in any of the Markets.  Since
January 1, 2011, no such MVPD has provided written notice to Seller of any
signal quality issue or failed to respond to a request for carriage or to the
Knowledge of Seller sought any form of relief from carriage of the Station from
the FCC.  Since January 1, 2010, Seller has not received any written notice of
any MVPD’s intention to delete a Station from carriage or to change a Station’s
channel position.

 

(b)                                 Disclosure Schedule Section 3.13(b) contains
a list as of the date hereof, including the channel position where known, of the
MVPDs that, to the Knowledge of Seller, carry any Station outside such Station’s
market.

 

Section 3.14                             Employees; Labor Matters.

 

(a)                                 Seller has made available to Buyer a list,
dated as of a date no earlier than five (5) days prior to the date of this
Agreement, of all Employees, including the names, date of hire, current rate of
compensation, employment status (i.e., active, disabled, on authorized leave and
reason therefor), department, title, whether covered by a collective bargaining
agreement and whether full-time, part-time or per-diem.  Such list, redacted to
delete current rate of compensation and the reason for an employment status that
is other than active status, is attached as Disclosure Schedule Section 3.14(a).

 

(b)                                 Except as set forth in Disclosure Schedule
Section 3.14(b), none of the Stations are subject to or bound by any labor
agreement or collective bargaining agreement.  To the Knowledge of Seller, there
is no activity involving any Employee seeking to certify a collective bargaining
unit or engaging in any other organizational activity.

 

(c)                                  Except as set forth in Disclosure Schedule
Section 3.14(c), (i) Seller is not engaged in any unfair labor practice that
would reasonably be expected to have a Material Adverse Effect; (ii) there are
no labor strikes, material labor disputes, concerted work stoppages or lockouts
pending or, to the Knowledge of Seller, threatened; (iii) there are no
grievances, complaints or other legal proceedings pending, or to the Knowledge
of Seller, threatened, against Seller in connection with the employment of their
respective employees, except that would not reasonably be expected to result in
a material liability; and (iv) Seller is in compliance with all applicable labor
and employment laws in connection with the employment of their respective
employees, except for any failure to comply that would not reasonably be
expected to result in a material liability.

 

Section 3.15                             Employee Benefit Plans.  With respect
to Employee Plans that are applicable to any individual who is or has been
employed by or provided services to any of the Stations:

 

32

--------------------------------------------------------------------------------


 

(a)                                 Disclosure Schedule
Section 3.15(a) identifies each material Employee Plan immediately prior to the
date of this Agreement.

 

(b)                                 The Employee Plans are in compliance with
all applicable requirements of ERISA, the Code, and other applicable laws and
have been administered in accordance with their terms and such laws,
disregarding for this purpose any failure to so comply or administer that does
not:  (i) have a Material Adverse Effect, or (ii) impose upon Buyer any
carryover or other liability with respect thereto.  Each Employee Plan that is
intended to be qualified within the meaning of Section 401(a) of the Code has
received a favorable determination letter as to its qualification, and nothing
has occurred that could reasonably be expected to adversely affect such
qualification.

 

(c)                                  Except as set forth on Disclosure Schedule
Section 3.15(c), there is no contract, plan or arrangement (written or
otherwise) covering any employee or former employee of the Stations that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible pursuant to the terms of Section 280G of the Code.

 

(d)                                 Except as set forth in Disclosure Schedule
Section 3.15(d), there is no pending or, to the Knowledge of Seller, threatened
legal action, suit or claim relating to the Employee Plans (other than routine
claims for benefits) that would reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  Except as set forth in Disclosure Schedule
Section 3.15(e), no Employee Plan that is, or has ever been, maintained or
contributed to (or required to be contributed to) by Seller is:  (i) a defined
benefit pension plan within the meaning of Section 414(j) of the Code, or
(ii) subject to Title IV of ERISA or to the minimum funding standard within the
meaning of Section 412 of the Code or Section 302 of ERISA and Seller has no
liability under any such plan.

 

(f)                                   With respect to each material Employee
Plan, Seller has provided or made available to Buyer true and complete copies of
the following documents:  (i) the most recent Employee Plan document and all
amendments thereto; (ii) the most recent summary plan description; and
(iii) with respect to any Employee Plan to which Section 401(a) of the Code is
applicable, the most recent determination letter issued by the IRS.

 

(g)                                  Except as set forth on Disclosure Schedule
Section 3.15(g), the consummation of the transactions contemplated by this
Agreement will not result in the acceleration of the vesting or timing of
payment of any compensation or benefits payable under any Employee Plan to or in
respect of any employee of Seller.

 

Section 3.16                             Environmental Matters.  Except as
otherwise disclosed on Disclosure Schedule Section 3.16:

 

(a)                                 no citation, written notice, request for
information, order, complaint or penalty has been received, and, to the
Knowledge of Seller, no Action has been brought by any Governmental Authority
alleging a material violation of, or liability under, any Environmental Laws for
Releases at any Real Property owned, leased or operated by the Company;

 

33

--------------------------------------------------------------------------------


 

(b)                                 Seller holds all environmental permits,
registrations or other authorizations necessary for the operation of Seller to
comply with applicable material Environmental Laws in all material respects and
Seller is in material compliance with the terms of such Environmental Permits;

 

(c)                                  Seller is in compliance with Environmental
Laws in all material respects, including those relating to generation, storage,
treatment, recycling, removal, cleanup, transport or disposal of Hazardous
Materials;

 

(d)                                 to the Knowledge of Seller, there have been
no Releases of Hazardous Materials at, from, to, on or under any Owned Real
Property that give rise to an affirmative reporting or cleanup obligation under
Environmental Law; and

 

(e)                                  to the Knowledge of Seller, there are no
underground storage tanks at the Owned Real Property and Seller does not utilize
any underground storage tanks at the Real Property subject to the Real Property
Leases.

 

Section 3.17                             Equipment.  Disclosure Schedule
Section 3.17(a) lists all material items of Equipment included in the Purchased
Assets.  Except as otherwise set forth in Disclosure Schedule Section 3.17(b),
all such material items of Equipment are in normal operating condition and
repair in all material respects for the uses to which they are currently
employed (ordinary wear and tear excepted), and to the Knowledge of Seller, are
free from material defects (patent or latent) and have been maintained in
accordance with normal industry practice.  Seller owns or leases all Equipment
included in the Purchased Assets, free and clear of all Liens, except Permitted
Liens.  No Person other than a Seller has any rights to use any of the Equipment
or other tangible personal property included in the Purchased Assets, whether by
lease, sublease, license or other instrument, other than set forth on Disclosure
Schedule Section 3.17(c).

 

Section 3.18                             Brokers.  Except for Moelis & Company,
LLC, no broker, investment banker, financial advisor or other Person is entitled
to any broker’s, finder’s, financial advisor’s or similar fee or commission, or
the reimbursement of expenses, in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Seller, Parent or any of
its Subsidiaries.

 

Section 3.19                             Taxes.

 

(a)                                 With respect to Taxes, other than Income
Taxes, relating primarily to the Purchased Assets or the Business, Seller has
filed (or was included in ) or will have filed on a timely basis all material
Tax Returns in connection with any such material federal, state or local Tax
required to be filed by it, all such Tax Returns are or will be, correct and
complete in all material respects and prepared in substantial compliance with
all applicable laws and regulations, and Seller has or will have timely paid all
such Taxes due (whether or not shown thereon) except as contested upon audit by
appropriate proceedings and which either (i) constitute Excluded Liabilities or
(ii) are disclosed on Disclosure Schedule Section 3.19(a).  None of the
Purchased Assets is subject to any lien in favor of the United States pursuant
to Section 6321 of the Code for nonpayment of federal Taxes, or any Tax lien in
favor of any state or locality pursuant to any comparable provision of state or
local Law, or any other U.S. federal, state or local Tax Law

 

34

--------------------------------------------------------------------------------


 

under which transferee liability might be imposed upon Buyer as a buyer of such
Purchased Assets.

 

(b)                                 There are no Liens against the Purchased
Assets in respect of any Taxes, other than with respect to Taxes not yet due and
payable.

 

(c)                                  There is no material action or proceeding
or unresolved claim for assessment or collection, pending or threatened by any
Governmental Authority for assessment or collection from Seller of any Taxes of
any nature affecting the Purchased Assets or the Business.

 

(d)                                 None of the Purchased Assets have been
financed with, or directly or indirectly secures, any industrial revenue bonds
or debt, the interest on which is tax exempt under Section 103(a) of the Code. 
None of the Purchased Assets consists of stock in a corporation.  None of the
Purchased Assets are tax-exempt use property within the meaning of
Section 168(h) of the Code.

 

(e)                                  Except as set forth on Disclosure Schedule
Section 3.19(e), none of the Sellers currently is the beneficiary of any
extension of time within which to file any material Tax Return relating
primarily to the Purchased Assets or the Business.

 

(f)                                   There is no material dispute or claim
concerning any Tax liability of any of the Sellers relating primarily to the
Purchased Assets or the Business either (A) claimed or raised by any
Governmental Authority in writing or (B) as to which Sellers has Knowledge.

 

(g)                                  None of the Sellers has waived any statute
of limitations in respect of material Taxes relating primarily to the Purchased
Assets or the Business or agreed to any extension of time with respect to a
material Tax assessment or deficiency which extension is currently in effect
relating primarily to the Purchased Assets or the Business.

 

Section 3.20                             Purchased Assets.  The Purchased Assets
include all assets that are owned or leased by Broadcasting, Seller, the FCC
Licensees and the Broadcast Trust and used or held for use primarily in the
operation of the Stations in all material respects as currently operated, except
for the Excluded Assets, the Seller, the FCC Licensees, and services provided by
Parent and its Subsidiaries (other than Seller) to the Stations that are not
included in the Excluded Assets.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 4.01                             Existence and Power.  Buyer is a
corporation duly formed, validly existing and in good standing under the Laws of
the State of Maryland and has all corporate powers and all governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted.

 

35

--------------------------------------------------------------------------------


 

Section 4.02                             Corporate Authorization.

 

(a)                                 The execution and delivery by Buyer of this
Agreement and the Ancillary Agreements (to which Buyer will be a party), the
performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the transactions contemplated hereby and thereby are
within Buyer’s corporate powers and have been duly authorized by all requisite
organizational action on the part of Buyer.

 

(b)                                 This Agreement has been, and each Ancillary
Agreement (to which Buyer is or will be a party) will be, duly executed and
delivered by Buyer.  This Agreement (assuming due authorization, execution and
delivery by Seller and Parent) constitutes, and each Ancillary Agreement (to
which Buyer is or will be a party) will constitute when executed and delivered
by Buyer, the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws affecting or relating to enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity).

 

Section 4.03                             Governmental Authorization.  The
execution, delivery and performance by Buyer of this Agreement and each
Ancillary Agreement and the consummation of the transactions contemplated hereby
and thereby require no action by or in respect of, or filing with or
notification to, any Governmental Authority other than (a) compliance with any
applicable requirements of the HSR Act, and (b) compliance with the
Communications Act and with the rules and regulations of the FCC.

 

Section 4.04                             Noncontravention.  The execution,
delivery and performance of this Agreement by Buyer and each Ancillary Agreement
to which Buyer will be a party and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) violate or conflict with
the organizational documents of Buyer, (b) assuming compliance with the matters
referred to in Section 4.03, conflict with or violate any Law or Governmental
Order applicable to Buyer, (c) require any consent or other action by or
notification to any Person under, constitute a default under, or give to any
Person any rights of termination, amendment, acceleration or cancellation of any
right or obligation of Buyer or to a loss of any benefit relating to Seller to
which Buyer is entitled under, any provision of any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
agreement or instrument to which Buyer is a party or by which any of Buyer’s
assets is or may be bound or (d) result in the creation or imposition of any
Lien (except for Permitted Liens) on any asset of Buyer, except, in the cases of
clauses (b), (c) and (d), for any such violations, consents, actions, defaults,
rights or losses as have not had, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Buyer or on
Buyer’s ability to perform its obligations under this Agreement or the Ancillary
Agreements.

 

Section 4.05                             Absence of Litigation.  There are no
Actions pending against or, to Buyer’s knowledge, threatened against Buyer
before any Governmental Authority that in any manner challenges or seeks to
prevent, enjoin, alter or delay materially the transactions contemplated by this
Agreement.

 

36

--------------------------------------------------------------------------------


 

Section 4.06                             FCC Qualifications.  Buyer is legally,
financially and otherwise qualified under the Communications Act (as in effect
on the date hereof) to acquire the FCC Licenses and own and operate each Station
and to be the programmer of the Stations under the LMA.  Except as set forth on
Disclosure Schedule Section 3.12(d), there are no facts known to Buyer, after
due inquiry, that would disqualify Buyer as the assignee of the FCC Licenses or
as owner and operator of the Stations or as programmer under the LMA, and no
waiver or exemption, whether temporary or permanent of the Communications Act is
necessary for the FCC Consent to be obtained.  Except as set forth on Disclosure
Schedule Section 4.06, Buyer has no reason to believe, after due inquiry, that
(a) the FCC Applications might be challenged or might not be granted by the FCC
in the ordinary course due to any fact or circumstance relating to Buyer or any
of its Affiliates or any of their respective officers, directors, shareholder,
members or partners or (b) the parties hereto will not be able to obtain early
termination of the applicable waiting period under the HSR Act without any
request for additional information from the FTC or the DOJ.  No waiver of or
exemption, whether temporary or permanent, from any provision of the
Communications Act is necessary for the FCC Consent to be obtained.

 

Section 4.07                             Brokers.  There is no broker, finder,
investment banker or other intermediary that has been retained by or is
authorized to act on behalf of Buyer who or that might be entitled to any fee or
commission from either Buyer or any of its Affiliates upon consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements for
which Seller could become liable.

 

Section 4.08                             Financing.  At Closing, Buyer will have
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Purchase Price, all related
fees and expenses in connection with the transactions contemplated by this
Agreement and any other amounts to be paid by it in accordance with the terms of
this Agreement.

 

Section 4.09                             Projections and Other Information. 
Buyer acknowledges that, with respect to any projections, forecasts, business
plans, budget information and similar documentation or information relating to
Seller and the Business that Buyer has received from Seller or any of its
Affiliates, (a) there are uncertainties inherent in attempting to make such
projections, forecasts, plans and budgets, (b) Buyer is familiar with such
uncertainties, (c) Buyer is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections,
forecasts, plans and budgets so furnished to it, and (d) Buyer does not have,
and will not assert, any claim against Seller or any of its directors, officers,
employees, Affiliates or representatives, or hold Seller or any such persons
liable, with respect thereto.  Buyer represents that neither of Seller nor any
of its Affiliates nor any other Person has made any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding Seller, or the transactions contemplated by this Agreement not
expressly set forth in this Agreement, and neither Seller nor any of its
Affiliates or any other Person will have or be subject to any liability to Buyer
or any other Person resulting from the distribution to Buyer or its
representatives or Buyer’s use of, any such information, including any
confidential memoranda distributed on behalf of Seller relating to Seller or
other publications or data room information provided to Buyer or its
representatives, or any other document or information in any form provided to
Buyer or its representatives in connection with the sale of the Purchased Assets
and the transactions contemplated hereby.  Notwithstanding anything herein to
the contrary, nothing

 

37

--------------------------------------------------------------------------------


 

in this Section 4.09 will in any way limit Buyer’s rights (including under
Section 10.03(a) and Article XII) with respect to representations and warranties
of Seller explicitly included herein.

 

Section 4.10                             Solvency.  Buyer is not entering into
the transactions contemplated hereby with the intent to hinder, delay or defraud
either present or future creditors.  Immediately after giving effect to all of
the transactions contemplated hereby, including the payment of the Purchase
Price and payment of all related fees and expenses, Buyer and/or its Affiliates
will be Solvent.  For purposes of this Section 4.10, the term “Solvent” with
respect to any Person means that, as of any date of determination, (a) the
amount of the fair saleable value of the assets of such Person exceeds, as of
such date, the value of all liabilities of such Person, including contingent and
other liabilities, as of such date, as such quoted terms are generally
determined in accordance with the applicable federal Laws governing
determinations of the solvency of debtors, (b) such Person will not have, as of
such date, an unreasonably small amount of capital for the operation of the
business in which they are engaged or proposed to be engaged following such date
and (c) such Person will be able to pay its liabilities, including contingent
and other liabilities, as they mature.  For purposes of this definition, “not
have an unreasonably small amount of capital for the operation of the businesses
in which it is engaged or proposed to be engaged” means that the Person will be
able to generate enough cash from operations, asset dispositions or refinancing,
or a combination thereof, to meet their obligations as they become due.

 

ARTICLE V
COVENANTS OF SELLER

 

Section 5.01                             Operations Pending Closing.  Except
(i) as contemplated or required by this Agreement or the LMA, (ii) as set forth
on Disclosure Schedule Section 5.01, (iii) as required by applicable Law or by a
Governmental Authority of competent jurisdiction, or (iv) with the prior written
consent of Buyer, which consent may not be unreasonably withheld, delayed or
conditioned in the case of clauses (g), (h), (i), (l), (o), (p) or, as it
relates to the foregoing, (s), and may otherwise be withheld in Buyer’s sole
discretion, and subject to the provisions of Section 7.04 regarding control of
each Station, from and after the date of this Agreement until the Closing,
Operating Company and the FCC Licensees shall, subject to the LMA and
Section 2.10 hereof:

 

(a)                                 operate the Business in compliance in all
material respects with the Communications Act, the FCC Licenses, the FCC
rules and regulations and all applicable Laws;

 

(b)                                 not cause or permit, or agree or commit to
cause or permit, by act or failure to act, any of the FCC Licenses to expire or
to be revoked, suspended or adversely modified, or take or fail to take any
action that would cause the FCC or any other Governmental Authority to institute
proceedings for the suspension, revocation or adverse modification of any of the
FCC Licenses listed on Disclosure Schedule Section 3.12(a)(1);

 

(c)                                  not sell, lease, license or otherwise
dispose of or encumber any assets of the Business except (i) pursuant to or in
accordance with existing contracts or commitments set forth on Disclosure
Schedule Section 3.05(a) or Disclosure Schedule Section 5.01(c) or
(ii) immaterial assets in the ordinary course of business consistent with past
practices;

 

38

--------------------------------------------------------------------------------


 

(d)                                 except as set forth on Disclosure Schedule
Section 5.01(d), operate the Business in the ordinary course consistent with
past practices (except where such conduct would conflict with the following
covenants or with Seller’s other obligations under this Agreement) and use
commercially reasonable efforts to preserve substantially intact the
relationships of Seller with its respective customers, suppliers, licensors,
licensees, distributors and others with whom Seller deals;

 

(e)                                  not make any change in any method of
accounting or accounting practice utilized in the preparation of the Business
Unaudited Financial Statements except for any such change required by reason of
a concurrent change in GAAP;

 

(f)                                   maintain the Equipment in normal operating
condition in conformity in all material respects with all applicable FCC
technical regulations, ordinary wear and tear excepted;

 

(g)                                  (i) not increase the rate or nature of, or
prepay, the compensation (including wages, salaries and bonuses) or severance
that is paid or payable to any Employee, except (A) in the ordinary course of
business consistent with past practices or pursuant to existing compensation and
fringe benefit plans, Employee Plans, practices and arrangements and (B) as may
be required by Law or existing contracts or applicable collective bargaining
agreements; (ii) not enter into, renew or allow the renewal of or entering into,
any employment or consulting agreement or other contract or arrangement with
respect to the performance of personal services for a Station that is not
terminable at will except in the ordinary course of business consistent with
past practice; and (iii) not agree or commit to do any of the foregoing;

 

(h)                                 except as set forth on Disclosure Schedule
Section 5.01(h), not enter into, or become obligated under, any agreement or
commitment except for:  (x) any individual Program Rights agreement with a term
of one (1) year or less or that involve cash payments or cash receipts of
$100,000 or less; provided, however, that in no event may Seller enter into
Program Rights agreements that in the aggregate involve cash payments or cash
receipts of $300,000 or more; and (y) any other agreement or commitment (other
than advertising sales contracts for cash only) with a term of one (1) year or
less or that involve cash payments or cash receipts of $100,000 or less per
year; provided, however, that in no event may Seller enter into such other
agreements or commitments that in the aggregate involve cash payments or cash
receipts of $300,000 or more; and (z) any exercise of a renewal option under a
Lease or Real Property Lease that would otherwise terminate or expire, or where
the deadline to exercise such renewal option would lapse, within one year of the
anticipated date of Closing;

 

(i)                                     (A) not enter into or agree or commit to
enter into any new Tradeout Agreement relating to a specific Station with a
value in excess of $40,000 per Station, and, $200,000 in the aggregate, prior to
Closing that will not be fully performed prior to the Closing or (B) make any
guarantee of commercial ratings other than in the ordinary course of business
consistent with past practice.

 

(j)                                    utilize the Program Rights only in the
ordinary course of business consistent with past practices and (ii) not sell or
otherwise dispose of any such Program Rights;

 

39

--------------------------------------------------------------------------------


 

(k)                                 promptly notify Buyer of any attempted or
actual collective bargaining organizing activity with respect to the applicable
Employees;

 

(l)                                     except as set forth on Disclosure
Schedule Section 5.01(l), not make or agree or commit to make any capital
expenditure greater than $40,000 in connection with any particular project
relating to a Station, or greater than $200,000 in total per Station;

 

(m)                             keep in full force and effect insurance
comparable in amount and scope of coverage to that now maintained;

 

(n)                                 not enter into any arrangement or Contract
with any Subsidiary of Parent that survives the earlier of the LMA Commencement
Date or the Closing;

 

(o)                                 except as set forth on Disclosure Schedule
Section 5.01(o) or as set forth in Section 5.01(h) above, not enter into or
become obligated under any new Contract which would be required to be listed on
Disclosure Schedule Section 3.05(a) by virtue of Section 3.05(a) hereof or
amend, modify, terminate or waive any material right under any Assumed Contract
(including any Lease, Real Property Lease or employment Contract), other than as
expressly permitted hereunder;

 

(p)                                 not extend credit to advertisers other than
in accordance with the Stations’ usual and customary policy with respect to
extending credit for the sale of broadcast time and collecting Accounts
Receivable;

 

(q)                                 promote the programming of the Stations
(both on-air and using third party media) in a manner generally consistent with
historical practice;

 

(r)                                    timely make retransmission consent
elections with all MVPDs located in or serving the Stations’ Markets; and

 

(s)                                   not agree or commit, whether in writing or
otherwise, to take any of the actions specified in the foregoing clauses.

 

Section 5.02                             Access to Information.

 

(a)                                 Subject to applicable Laws relating to the
exchange of information, from the Consent Delivery Date until the earlier of the
LMA Commencement Date and the Closing Date, upon reasonable notice, Parent shall
(i) give Buyer, its counsel, financial advisors, auditors and other authorized
representatives reasonable access during normal business hours to Parent’s key
employees (including the president and the chief financial officer of
Broadcasting and the general manager, sales managers, business manager and chief
engineer (or person holding a similar position) of each Station), and the
offices, properties, books and records of each Station, including access in
connection with Section 5.02(e) and Section 5.08 of this Agreement and to
conduct Phase I Environmental Site Assessments of the properties provided Buyer
and its representatives may not conduct any environmental sampling or other
intrusive investigation unless permitted by Seller in its sole discretion,
(ii) as promptly as practicable after the end of each month after the date of
this Agreement, furnish to Buyer (A) a monthly combined balance sheet of the
Business (without any allocations or adjustments reflected on the balance sheets

 

40

--------------------------------------------------------------------------------


 

included in the Financial Statements) and the related combined statement of
operations and (B) monthly profit and loss statements for each of the Stations
and (iii) instruct its key employees, counsel and financial advisors of Seller
to cooperate with Buyer in its activities and access pursuant to this
Section 5.02(a); provided, however, that Buyer’s access pursuant to
clause (i) shall be with Seller’s prior written consent, which consent shall not
be unreasonably withheld or delayed.  All such requests for access shall be
directed to Parent’s chief financial officer or his designee.  Buyer’s
activities and access pursuant to this Section 5.02(a) shall be conducted in
such manner as not to unreasonably interfere with the conduct of the Business or
any of the businesses or operations of Seller or any of its Affiliates.  Parent
shall not be obligated to provide such access or information if Parent
determines, in its reasonable judgment, that doing so would violate applicable
Law, jeopardize the protection of an attorney-client privilege or expose Parent
or its Subsidiaries to liability for disclosure of personal information.  Until
the Closing, the information provided will be subject to the terms of the
Confidentiality Agreement and, without limiting the generality of the foregoing,
Buyer shall not, and shall cause its representatives not to, use such
information for any purpose unrelated to the consummation of the transactions
contemplated hereby.

 

(b)                                 For a period of two (2) years after the
Closing Date, Seller and its Affiliates will hold, and will use their
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all confidential documents and information
concerning the Stations and the Business.

 

(c)                                  On and after the Closing Date, Seller will
afford promptly to Buyer and its agents reasonable access to its books of
account, financial and other records (including accountant’s work papers),
information, employees and auditors to the extent necessary for Buyer in
connection with any audit, investigation, dispute or litigation or any other
reasonable business purpose relating to the Stations; provided, however, that
any such access by Buyer shall not unreasonably interfere with the conduct of
the businesses or operations of Seller or any of its Affiliates.

 

(d)                                 After Closing, Buyer shall cooperate with
Seller in the investigation, defense or prosecution of any action which is
pending or threatened against Seller or its Affiliates with respect to the
Stations or Seller, whether or not any party has notified the other of a claim
for indemnification with respect to such matter.  Without limiting the
generality of the foregoing, Buyer shall make available its employees to give
depositions or testimony and shall preserve and furnish all documentary or other
evidence that Seller may reasonably request.

 

(e)                                  Within sixty (60) days of the Consent
Delivery Date, Buyer shall submit to Operating Company a written notice of any
claims that the buildings or towers or any major components or major systems
related thereto operated by the Stations for telecommunications and broadcasting
are not in normal operating condition and repair in all material respects for
the uses for which they are currently employed (ordinary wear and tear excepted)
(a “Claim”).  Such notice shall specify in reasonable detail the basis for such
Claims and the estimated reasonable out-of-pocket costs to repair such Claims. 
Operating Company shall be obligated to pay for any such costs except to the
extent that Operating Company reasonably disputes the basis for such

 

41

--------------------------------------------------------------------------------


 

Claim within twenty (20) Business Days of receipt of such notice.  Buyer shall,
in good faith, make the repairs with respect to any Claim to which Operating
Company has not reasonably and timely disputed, and shall submit copies of all
repair bills to Operating Company.  Buyer may deduct such repair bills from the
payments to be made to Operating Company by Buyer pursuant to Section 1.5 of the
LMA.  Such amounts deducted from payments to be made to Operating Company
pursuant to the prior sentence shall not be included in any calculation of the
Threshold and the Deductible pursuant to Section 12.03(b) of this Agreement. 
For the avoidance of doubt, Buyer acknowledges that Operating Company’s
determination to dispute any Claim shall not be taken into consideration in
connection with Section 11.01(d)(ii) of this Agreement.

 

Section 5.03                             Title Commitments, Surveys.  Seller
shall deliver to Buyer, within sixty (60) days of the Consent Delivery Date,
title commitments for the Owned Real Property identified in Disclosure Schedule
Section 5.03 sufficient in form to allow Buyer to obtain, at Buyer’s sole cost
and expense, a standard form of title insurance policy insuring the fee simple
interest in such Owned Real Property, subject only to (a) those matters
disclosed in the title commitments identified in Disclosure Schedule
Section 5.03, (b) Permitted Liens arising since the date of the commitments
identified in Disclosure Schedule Section 5.03 and (c) those matters set forth
in Disclosure Schedule Section 5.03.  The premiums for such policies and
commitments, including the attorney fees for examination of the abstract and
survey (if required by the company issuing the title insurance policy) shall be
paid one hundred percent (100%) by Buyer, and all abstracting costs in excess of
the title insurance abstracting cost shall be paid by Buyer.  Seller shall
reasonably cooperate with Buyer (provided that Seller shall not be required to
pay any consideration to Buyer or any third party) so that Buyer can promptly
obtain, at its sole cost and expense, title insurance and/or surveys of the
Owned Real Property as of a date subsequent to the date hereof which shall
evidence that (i) there are no encroachments upon the Owned Real Property or
adjoining parcels by buildings, structures or improvements which would
materially adversely affect title or materially interfere with or impair the use
of the Owned Real Property for the purpose for which it is currently used and
(ii) subject to Disclosure Schedule Section 3.07(f), there is access to the
Owned Real Property from a public street or indirect access to a public street
over recorded easements or pursuant to Real Property Leases.

 

Section 5.04                             Risk of Loss.  Seller shall bear the
risk of casualty loss or damage to any of the Purchased Assets prior to the
earlier of the LMA Commencement Date and the Effective Time, and Buyer shall
bear such risk on and after the earlier of the LMA Commencement Date and the
Effective Time.  In the event of any casualty loss or damage to the Purchased
Assets prior to the earlier of the LMA Commencement Date and the Effective Time,
Seller shall use commercially reasonable efforts to repair or replace (as
appropriate under the circumstances) any lost or damaged Purchased Asset (the
“Damaged Asset”) unless such Damaged Asset was obsolete and unnecessary for the
continued operation of the Stations consistent with Seller’s past practice and
the FCC Licenses.  If Seller is unable to repair or replace a Damaged Asset by
the LMA Commencement Date or the Effective Time, as applicable, Seller shall
reimburse Buyer for all reasonable out-of-pocket costs incurred by Buyer in
repairing or replacing the Damaged Assets or assign to Buyer the applicable
portion of any insurance proceeds not previously expended by Seller to repair or
replace the damaged or destroyed property, after the LMA Commencement Date or
the Effective Time, as the case may be.

 

42

--------------------------------------------------------------------------------


 

Section 5.05                             No Negotiation.  Until such time as
this Agreement shall be terminated pursuant to Section 11.01, Seller, Parent and
their respective directors, officers, investment bankers and agents shall cease
any discussions or negotiations with, and shall not, directly or indirectly,
solicit, initiate, encourage or entertain any inquiries or proposals from,
discuss or negotiate with, provide any nonpublic information to or consider the
merits of any inquiries or proposals from any Person (other than Buyer) relating
to any business combination transaction involving Seller, including the sale of
any of Operating Company’s or Broadcast’s stock or FCC Licensees’ membership
interests, the merger or consolidation of Seller or the sale of Seller’s
business or any of the Assets (other than in the ordinary course of business or
as provided by this Agreement); provided, however, that this Section 5.05 will
cease to apply in the event that (a) Buyer determines in good faith that any
further reasonable efforts of Buyer requested by Seller to prosecute the FCC
Applications pursuant Section 7.01(c) should not be made, (b) Seller determines
in good faith that the FCC Consent is not likely to be granted or (c) Seller
determines in good faith that any other condition to the Closing in Article X is
not likely to be satisfied (other than as a result of Seller’s breach).  Seller
and Parent shall notify Buyer of any such inquiry or proposal within twenty-four
(24) hours of receipt or awareness of the same by Seller or Parent.  For the
avoidance of doubt, Buyer acknowledges that this Section 5.05 does not apply to
any potential transaction involving Parent, its Subsidiaries or its or their
assets on a pro forma basis after giving effect to the consummation of the
transactions contemplated by this Agreement.

 

Section 5.06                             No-Hire.  During the period beginning
on the date hereof and ending on the first (1st) anniversary of the Closing
Date, Parent and its Subsidiaries will not, directly or indirectly, solicit to
employ or hire any Employee of Seller who is contemplated to be or is a
Transferred Employee, unless Buyer first terminates the employment of such
employee, such employee voluntarily terminates without inducement by Parent or
its Subsidiaries or Buyer gives its written consent to such employment or offer
of employment; provided, however, that Parent and its Subsidiaries shall be
permitted to make a general solicitation for employment not targeted to any
Employee of Seller who is contemplated to be or is a Transferred Employee and
shall not be prohibited from employing any such employee pursuant to such a
general solicitation.  The time period referred to in this Section 5.06 shall be
tolled on a day-for-day basis for each day during which Parent and its
subsidiaries participates in any activity in violation of this Section 5.06 so
that Parent and its subsidiaries shall be restricted from engaging in the
conduct referred to in this Section 5.06 of this Agreement for the full period
contemplated hereby.

 

Section 5.07                             IRC Section 754 Election.  At the
request of Buyer, Seller will take any and all reasonable steps necessary to
allow Buyer to make an election under Internal Revenue Code Section 754 in order
to step-up the basis of the membership interest in Capital Region Broadcasters,
LLC which is included in the Purchased Assets.

 

Section 5.08                             Financial Statement Audits.  Operating
Company shall timely deliver to Buyer audited consolidated financial statements
of Broadcasting for the year ended December 31, 2011, and Operating Company
shall reasonably cooperate with Buyer, including access to books and records of
the Business prior to the LMA Commencement Date, in connection with Buyer’s
preparation of required interim financial statements (reviewed) for periods
subsequent to December 31, 2011 which ended on or prior to the Closing Date for
inclusion or incorporation in any filings that Sinclair Broadcast Group, Inc. is
required to make under the Securities Exchange Act of 1934, as amended, or the
rules and regulations of the Securities and Exchange

 

43

--------------------------------------------------------------------------------


 

Commission, with respect to the Closing of the transactions contemplated by this
Agreement and which filings are required to include or incorporate such
financial statements, provided that Operating Company shall not be required to
deliver the December 31, 2011 financial statements prior to March 15, 2012.

 

Section 5.09                             Stockholder Approval.

 

(a)                                 Parent shall recommend that its stockholders
vote in favor of, or consent to, the adoption of this Agreement and the
transactions contemplated thereby and shall use its commercially reasonable
efforts to obtain, as soon as reasonably practicable after the execution of this
Agreement, the Requisite Approval in accordance with applicable Law and the
respective organizational and governing documents of Parent and Operating
Company.

 

(b)                                 In the event that there are any holders of
Class A Common Stock or Class B Common Stock who do not execute the Requisite
Approval, Parent shall prepare and circulate to such non-consenting holders an
information statement (the “Information Statement”) after Parent shall have
obtained the Requisite Approval.  The Information Statement shall, in accordance
with the requirements of applicable Delaware Law, notify any holder of Class A
Common Stock or Class B Common Stock who did not sign the Requisite Approval of
the corporate action taken by those holders who did execute the Requisite
Approval.

 

ARTICLE VI
COVENANTS OF BUYER

 

Section 6.01                             Access to Information.  As soon as
practicable after the Closing Date, upon reasonable notice, Buyer will afford
promptly to Seller and its agents reasonable access to its properties, books,
records, employees and auditors to the extent necessary to permit Seller to
determine any matter relating to its rights and obligations (or those of its
Affiliates) hereunder or to any period ending on or before the Closing Date;
provided, however, that Seller will hold, and will cause its agents to hold, in
confidence, all confidential or proprietary information to which it has had
access to pursuant to this Section 6.01; provided further, however, that such
access shall not unreasonably interfere with Buyer’s business or operations.

 

Section 6.02                             Accounts Receivable.

 

(a)                                 Seller shall deliver to Buyer, promptly
after the commencement of the Collection Period, a statement of the Accounts
Receivable.  Buyer shall use commercially reasonable efforts to collect the
Accounts Receivable during the period (the “Collection Period”) beginning on the
earlier of the LMA Commencement Date or the Closing Date and ending on the 120th
day thereafter, in the ordinary course of business; provided, however, that
Buyer shall be under no obligation to commence or not to commence litigation or
legal action to effect collection.  Any payment received by Buyer during the
Collection Period from a customer of the Stations that was or is also a customer
of Seller and that is obligated with respect to any Accounts Receivable shall be
deposited by Buyer in the Seller Account on the date of receipt thereof (each
such payment, a “Specified Payment” and, collectively, the “Specified
Payments”).  Any payments that are made directly to Seller during the Collection
Period relating to the Accounts Receivable shall be retained by Seller.  Buyer
and its Affiliates shall not discount,

 

44

--------------------------------------------------------------------------------


 

adjust or otherwise compromise any Accounts Receivable and Buyer shall promptly
refer any disputed Accounts Receivable to Seller.

 

(b)                                 Each Specified Payment received by Seller
pursuant to Section 6.02(a) that is not specifically designated in writing as a
payment of a particular invoice or invoices shall be presumptively applied by
Seller to the accounts receivable for such customer outstanding for the longest
amount of time, and the portion of each such Specified Payment, if any, that is
attributable to accounts receivable that are not Accounts Receivable (each such
portion, a “Remitted Payment” and, collectively, the “Remitted Payments”), shall
be remitted by Seller to Buyer in accordance with Section 6.02(c); provided,
however, that if, prior to the date hereof, Seller or, after earlier of the LMA
Commencement Date or the Closing Date, Seller or Buyer received or receives a
written notice of dispute from a customer with respect to an Accounts Receivable
that has not been resolved, then Seller shall apply any payments from such
customer to such customer’s oldest, non-disputed accounts receivable, whether or
not an Accounts Receivable.

 

(c)                                  Seller shall deposit all Remitted Payments
(without offset) into an account identified by Buyer in immediately available
funds by wire transfer on or before the fifth (5th) Business Day following the
receipt by Seller thereof pursuant to Section 6.02(b).  Seller shall furnish
Buyer with a list of the amounts collected during such calendar month and in any
prior calendar months with respect to the Accounts Receivable and a schedule of
the amount remaining outstanding under each particular account.  Buyer shall be
entitled during the sixty (60)-day period following the Collection Period to
inspect and/or audit the records maintained by Seller pursuant to this
Section 6.02, upon reasonable advance notice and during normal business hours.

 

(d)                                 Following the expiration of the Collection
Period, neither Buyer nor Seller shall have any further obligations under this
Section 6.02, except that Buyer shall immediately pay over to Seller any amounts
subsequently paid to it with respect to any Accounts Receivable.  Following the
Collection Period, Seller may pursue collections of all the Accounts Receivable,
and Buyer shall deliver to Seller all files, records, notes and any other
materials relating to the Accounts Receivable and shall otherwise cooperate with
Seller for the purpose of collecting any outstanding Accounts Receivable.

 

(e)                                  Buyer acknowledges that Seller may maintain
all established cash management lockbox arrangements in place at the Effective
Time for remittance until such time as Seller deems appropriate to close such
lockboxes.  Buyer agrees to update the Accounts Receivable aging reports to
reflect all Seller lockbox receipts, and Seller agrees to cooperate with Buyer
to keep the Accounts Receivable age reports current.  In addition, Seller shall,
on or before the fifth (5th) Business Day following the end of the calendar
month in which any of Buyer’s receivables are received by Seller through its
lockbox, remit to Buyer such receivable collections.

 

(f)                                   If Seller fails to timely remit any
amounts collected pursuant to this Section 6.02, such amount shall bear interest
at the prime rate (as reported by The Wall Street Journal or, if not reported
thereby, by another authoritative source) as in effect from time to time from
the date any such amount was due until the date of actual payment.

 

45

--------------------------------------------------------------------------------


 

(g)           All amounts received by Seller (other than amounts representing
Remitted Payments) pursuant to this Section 6.02 shall not be required to be
refunded or repaid by Seller for any circumstance including, but not limited to,
any termination of this Agreement pursuant to Section 11.01.

 

Section 6.03          Letters of Credit.  As of the Closing Date, Buyer shall
assume all obligations of reimbursement under each letter of credit set forth in
Disclosure Schedule Section 6.03 and use its commercially reasonable efforts to,
effective as of the Closing Date, terminate or cause to be terminated, or cause
Buyer or one of its Affiliates to be substituted in all respects for Seller in
respect of all obligations of the Seller under such letters of credit.  In the
event the actions provided for in the foregoing clause are not completed by the
Closing Date, then Buyer shall indemnify and hold harmless Seller from and
against all Losses incurred by Seller as a result of such failure and from and
against any continuing obligations and liabilities under such letters of credit.

 

Section 6.04          Termination of Rights to the Names and Marks.  As soon as
practicable after the earlier of the Closing Date and the LMA Commencement Date
(and in any event within ninety (90) days thereafter), Buyer shall and shall
cause each of its Affiliates to (a) cease and discontinue all uses of and
(b) delete or remove the names and marks set forth on Disclosure Schedule
Section 6.04 from all products, signage, vehicles, properties, technical
information and promotional materials.  Buyer, for itself and its Affiliates,
agrees that the rights of the Business to the names and marks set forth on
Disclosure Schedule Section 6.04 pursuant to the terms of any agreements between
Parent and its Affiliates, on the one hand, and Seller, on the other, shall
terminate on the Closing Date.

 

Section 6.05          Insurance Policies.  All of the insurance policies with
respect to the Stations and the Business shall be cancelled by Parent or Seller
as of the Closing Date, and any refunded premiums shall be retained by Parent or
Seller.  Buyer will be solely responsible for acquiring and placing its casualty
insurance, business interruption insurance, liability insurance and other
insurance policies for the Stations and the Business, including the Purchased
Assets and Assumed Liabilities, for periods after the Closing.

 

ARTICLE VII
COVENANTS OF BUYER, SELLER AND PARENT

 

Section 7.01          Commercially Reasonable Efforts; Further Assurances.

 

(a)           Subject to the terms and conditions of this Agreement, Buyer and
Seller will each use their commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things reasonably
necessary or desirable under applicable Law to consummate the transactions
contemplated by this Agreement.

 

(b)           In furtherance and not in limitation of Section 7.01(a), Buyer and
Seller agree to make appropriate filings pursuant to applicable Antitrust Laws,
including a Notification and Report Form pursuant to the HSR Act with respect to
the transactions contemplated hereby within the later of (i) five (5) Business
Days after the date hereof and (ii) one (1) Business Day after the Consent
Delivery Date and to supply as promptly as practicable any additional

 

46

--------------------------------------------------------------------------------


 

information and documentary material that may be requested pursuant to the HSR
Act and to take all other commercially reasonable actions (but not involving the
sale of any assets) necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act as soon as practicable.  Buyer and
Operating Company shall each pay one-half (1/2) of all HSR Act filing fees,
irrespective of whether the transactions contemplated by this Agreement are
consummated.

 

(c)           Also in furtherance and not in limitation of Section 7.01(a),
Buyer and Seller shall each prepare and file with the FCC as soon as practicable
but in no event later than the later of (i) five (5) Business Days after the
date hereof and (ii) one (1) Business Day after the Consent Delivery Date, the
requisite applications (the “FCC Application”) and other necessary instruments
or documents requesting the FCC Consent and thereupon prosecute such
applications with all reasonable diligence to obtain the requisite FCC Consent;
provided, however, except as provided in the following sentence, neither Buyer,
FCC Licensees nor Seller shall be required to pay consideration to any third
party to obtain the FCC Consent.  Buyer and Operating Company shall each pay
one-half (1/2) of the FCC filing fees relating to the transactions contemplated
hereby, irrespective of whether the transactions contemplated by this Agreement
are consummated.  Buyer and Seller shall each oppose any petitions to deny or
other objections filed with respect to the FCC Applications to the extent such
petition or objection relates to such party.  Neither Seller nor Buyer shall
take any intentional action that would, or intentionally fail to take any action
the failure of which to take would, reasonably be expected to have the effect of
materially delaying the receipt of the FCC Consent.  Buyer and Seller shall each
promptly enter into customary tolling or other arrangements if necessary and
requested by the FCC to resolve any complaints with the FCC relating to any of
the FCC Licenses, and, subject to the indemnification obligation set forth in
Section 12.03(a)(iii), Buyer agrees to accept liability in connection with any
enforcement action by the FCC with respect to such complaints if so requested by
the FCC as part of such tolling or other arrangements.  If the Closing shall not
have occurred for any reason within the original effective period of the FCC
Consent, and neither party shall have terminated this Agreement under
Article XI, Buyer, Operating Company and the FCC Licensees shall each jointly
request an extension of the effective period of the FCC Consent.  No extension
of the FCC Consent shall limit the right of either party to exercise its rights
under Article XI.

 

(d)           In connection with the efforts referenced in Section 7.01(a),
Section 7.01(b), and Section 7.01(c) to obtain (i) all requisite approvals and
authorizations for the transactions contemplated by this Agreement under the HSR
Act or any other Antitrust Law and (ii) the FCC Consent, Buyer, Operating
Company and the FCC Licensees shall (x) cooperate in all respects with each
other in connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party, (y) keep the other party informed in all material respects of any
material communication received by such party from, or given by such party to,
the Federal Trade Commission (the “FTC”), the Antitrust Division of the
Department of Justice (the “DOJ”), the FCC or any other Governmental Authority
and of any material non-confidential portions of any communication received or
given in connection with any proceeding by a private party and (z) permit the
other party to review any material non-confidential portions of any
communication given by it to, and consult with each other in advance of and be
permitted to attend any meeting or conference with, the FTC, the DOJ, the FCC or
any such other Governmental Authority or, in connection with any proceeding by a

 

47

--------------------------------------------------------------------------------


 

private party, with any other Person, in each case regarding any of the
transactions contemplated by this Agreement.

 

(e)           Buyer shall use its reasonable best efforts to have sufficient
cash, available lines of credit or other sources of immediately available funds
to enable it to make the timely payment of the Purchase Price and any other
amounts to be paid by it in accordance with this Agreement and the Ancillary
Agreements, as the case may be, at the Closing.

 

(f)            Also in furtherance and not in limitation of Section 7.01(a),
(A) Seller shall prepare and file the notice of a reportable event referred to
in Section 3.03 at least thirty (30) days prior to the Closing Date and
(B) Seller shall prepare and file, within the later of (i) five (5) Business
Days after the date hereof and (ii) one (1) Business Day after the Consent
Delivery Date, a motion seeking the Bankruptcy Court Approval and requesting an
expedited hearing on ten (10) days’ notice, and shall use commercially
reasonable efforts to obtain the Bankruptcy Court Approval within thirty (30)
days of the Consent Delivery Date.

 

Section 7.02          Confidentiality.  Nothing in this Agreement should be
deemed to negate or limit Seller’s rights or any obligations under the
Confidentiality Agreement, which is incorporated herein by reference.

 

Section 7.03          Certain Filings; Further Actions.  Seller and Buyer shall
cooperate with one another (a) in determining whether any action by or in
respect of, or filing with, any Governmental Authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any Material Assumed Contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (b) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers;
provided, however, that Seller and Buyer shall not be required to pay
consideration to obtain any such consent, approval or waiver.

 

Section 7.04          Control Prior to Closing.  The parties acknowledge and
agree that, for the purposes of the Communications Act, this Agreement and,
without limitation, the covenants in Article V, are not intended to and shall
not be construed to transfer control of any Station or to give Buyer any right
to, directly or indirectly, control, supervise or direct, or attempt to control,
supervise or direct, the programming, operations, or any other matter relating
to any Station prior to the Closing Date, and the FCC Licensees shall have
complete control and supervision of the programming, operations, policies and
all other matters relating to each Station up to the time of the Closing.

 

Section 7.05          Public Announcements.  The parties shall agree on the
terms of the press release that announces the transactions contemplated hereby
and thereafter agree to obtain the other party’s prior written consent before
issuing any press release or making any public announcement with respect to this
Agreement or the transactions contemplated hereby; provided, however, that
either party shall be permitted without the consent of the other to issue any
press releases or public statements the making of which may be required by
applicable Law or any listing agreement with any national securities exchange;
provided further, however, that prior to the issuance of such press release or
public statement, the other party shall be provided notice

 

48

--------------------------------------------------------------------------------


 

and an opportunity to comment on such press release or public statement. 
Notwithstanding the foregoing, the Parties acknowledge that this Agreement and
the terms hereof will be filed with the FCC Applications and thereby become
public.

 

Section 7.06          Notices of Certain Events.  From the date hereof until the
earlier to occur of the Closing Date and such time as this Agreement is
terminated in accordance with Article XI, Seller, on the one hand, and Buyer, on
the other hand, shall each promptly notify the other of:

 

(a)           any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement;

 

(b)           in the case of Seller, (i) the occurrence or non-occurrence of any
event which, to its knowledge, has caused any representation or warranty made by
it herein to be untrue or inaccurate in any material respect at any time on or
after the date hereof and prior to the Closing and (ii) any material failure on
the part of Seller to comply with or satisfy any covenant, condition or
agreement set forth herein to be complied with or satisfied by Seller hereunder
on or after the date hereof and prior to the Closing, other than due to Buyer’s
actions or inactions under the LMA; and

 

(c)           in the case of Buyer, (i) the occurrence or non-occurrence of any
event which, to its knowledge, has caused any representation or warranty made by
it herein to be untrue or inaccurate, in any material respect, at any time on or
after the date hereof and prior to the Closing and (ii) any material failure on
the part of Buyer to comply with or satisfy any covenant, condition or agreement
set forth herein to be complied with or satisfied by Buyer hereunder on or after
the date hereof and prior to the Closing.

 

Section 7.07          Retention of Records; Post-Closing Access to Records.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, Parent and its Affiliates may retain and use, at their own expense,
copies of all documents or materials transferred hereunder, in each case, which
(i) are used in connection with the businesses of Parent or its Affiliates,
other than the Business, (ii) Parent or any of its Affiliates (other than
Seller) in good faith determines it is reasonably likely to need access to in
connection with the defense (or any counterclaim, cross-claim or similar claim
in connection therewith) of any suit, claim, action, proceeding or investigation
against or by Parent or any of its Affiliates (other than Seller) pending or
threatened as of the Closing Date, or (iii) Parent or any of its Affiliates
(other than Seller) in good faith determines it is reasonably likely to need
access to in connection with any filing, report, or investigation to or by any
Governmental Authority, including in the action captioned Freedom Communications
Holdings, Inc., et al., Debtors, pending in the Bankruptcy Court.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, for a period of six (6) years after the Closing Date, Parent and its
Subsidiaries shall maintain, and provide Buyer and its representatives
reasonable access to, those records of Parent and its Subsidiaries insofar as
they relate to the Purchased Assets that relate to periods prior to the
consummation of the Closing, during normal business hours and on at least ten
(10) Business Days’ prior written notice (or such shorter time period as
necessitated by the urgency of the

 

49

--------------------------------------------------------------------------------


 

underlying facts and circumstances).  If Parent or any of its Subsidiaries shall
desire to dispose of any of such books and records prior to the expiration of
such six (6)-year period in accordance with the record retention policies of
Parent then in effect, Parent shall, prior to such disposal, give Buyer a
reasonable opportunity, at Buyer’s expense, to segregate and remove such books
and records as Buyer may select, subject to destruction of correspondence and
other similar documents in the ordinary course, in accordance with customary
retention policies and applicable Law.

 

Section 7.08          Cooperation in Litigation.  Buyer and Parent shall (and
shall cause their respective Subsidiaries to) reasonably cooperate with each
other at the requesting party’s expense in the prosecution or defense of any
claim, litigation or other proceeding arising from or related to the conduct of
the Business and involving one or more third parties.  The party requesting such
cooperation shall pay the reasonable out-of-pocket expenses (excluding internal
costs) incurred in providing such cooperation (including reasonable legal fees
and disbursements) by the party providing such cooperation and by its Affiliates
and its and their officers, directors, employees and agents.

 

ARTICLE VIII
PENSION, EMPLOYEE AND UNION MATTERS

 

Section 8.01          Employment.

 

(a)           On or prior to the earlier of LMA Commencement Date and the
Closing Date, Buyer shall offer employment to each Employee employed immediately
prior to such date who is listed on the list included as Disclosure Schedule
Section 3.14(a) or Disclosure Schedule Section 1.01(a) or who is hired after the
date of such list with the prior, written consent of Buyer (such consent not to
be unreasonably withheld or delayed) except the Employees listed on Disclosure
Schedule Section 8.01(a), who (i) is not on authorized leave of absence, sick
leave, short or long term disability leave, military leave or layoff with recall
rights (“Active Employees”); or (ii) is on authorized leave of absence, sick
leave, short or long term disability leave, military leave or layoff with recall
rights and who returns to active employment immediately following such absence
and within six months of the Closing Date, or such later date as required under
applicable law (“Inactive Employees”).  On the Closing Date, Buyer shall offer
employment to each Employee listed on Disclosure Schedule Section 8.01(a).  For
the purposes hereof, all Active Employees, Inactive Employees or those listed on
Disclosure Schedule Section 8.01(a) who accept Buyer’s offer of employment and
commence employment on the applicable Employment Commencement Date are
hereinafter referred to collectively as the “Transferred Employees,” and the
“Employment Commencement Date” as referred to herein shall mean (x) as to those
Transferred Employees who are Active Employees hired upon commencement of the
LMA, the LMA Commencement Date, (y) as to those Transferred Employees who are
Active Employees hired pursuant to the second sentence of this Section 8.01, the
Closing Date, and (z) those Transferred Employees who are Inactive Employees,
the date on which the Transferred Employee begins employment with Buyer.  Buyer
shall employ at-will those Transferred Employees who are not Union Employees
(the “Non-Union Transferred Employees”) and who do not have employment
agreements with Seller initially at a monetary compensation (consisting of base
salary, commission rate and normal bonus opportunity) at least as favorable as
those provided by Seller immediately prior to the Employment Commencement

 

50

--------------------------------------------------------------------------------


 

Date.  The initial terms and conditions of employment for those Non-Union
Transferred Employees who have employment agreements with Seller shall be as set
forth in such employment agreements.  Buyer agrees so long as such Non-Union
Transferred Employees remain employed by Buyer, Buyer shall provide each
Non-Union Transferred Employee with compensation that, in the aggregate, is no
less favorable than the compensation provided to the Non-Union Transferred
Employees immediately prior to the Effective Time and employee benefits that are
no less favorable to the employee benefits provided to similarly situated
employees of Buyer; provided, however, that sales commissions and bonuses based
on performance may be less to the extent of changes in performance.  Buyer
agrees that Buyer shall provide severance benefits to the Non-Union Transferred
Employees on terms that are at least as favorable as those provided to similarly
situated employees of Buyer.  Buyer shall employ those Transferred Employees
that are Union Employees in accordance with the terms and conditions established
in the applicable Bargaining Agreement and applicable Law.  To the extent
permitted by Law, Buyer shall give Transferred Employees full credit for
purposes of eligibility and vesting and benefit accrual (other than benefit
accrual under a defined benefit pension plan) under the employee benefit plans
or arrangements or severance practices maintained by the Buyer or its Affiliates
in which such Transferred Employees participate for such Transferred Employees’
service with the Seller or its Affiliates or predecessors.

 

(b)           If and to the extent any Seller has entered into or is bound by
any Bargaining Agreements, Buyer and Seller shall cooperate fully in the
assignment and assumption of such Bargaining Agreements and in any negotiations
with respect thereto such that, as of the earlier of the LMA Commencement Date
and the Closing Date, Buyer shall have (whether through such an assumption,
negotiations or otherwise) the same rights and obligations with respect to the
Union Employees who are Transferred Employees as Seller had immediately before
such date.

 

Section 8.02          Savings Plan.  Buyer shall cause a tax-qualified defined
contribution plan established or designated by Buyer (a “Buyer’s 401(k) Plan”)
to accept rollover contributions from the Transferred Employees of any account
balances distributed to them by the Seller’s 401(k) Plan.  Buyer shall allow any
such Transferred Employees’ outstanding plan loan to be rolled into Buyer’s
401(k) Plan.  The distribution and rollover described herein shall comply with
applicable Law, and each party shall make all filings and take any actions
required of such party by applicable Law in connection therewith.  Buyer’s
401(k) Plan shall credit Transferred Employees with service credit for
eligibility and vesting purposes for service recognized for the equivalent
purposes under Seller’s 401(k) Plan.

 

Section 8.03          Employee Welfare Plans.  Seller shall retain
responsibility for and continue to pay all medical, life insurance, disability
and other welfare plan expenses and benefits for each Transferred Employee with
respect to claims incurred under the terms of the Employee Plans by such
Employees or their covered dependents prior to the Employment Commencement
Date.  Expenses and benefits with respect to claims incurred by Transferred
Employees or their covered dependents on or after the Employment Commencement
Date shall be the responsibility of Buyer, subject to the terms and conditions
of Buyer’s welfare plans.  With respect to any welfare benefit plans maintained
by Buyer for the benefit of Transferred Employees on and after the Employment
Commencement Date, to the extent permitted by law, Buyer shall (a) cause there
to be waived any eligibility requirements or pre-existing condition

 

51

--------------------------------------------------------------------------------


 

limitations to the same extent waived generally by Buyer with respect to its
employees and (b) give effect, in determining any deductible and maximum
out-of-pocket limitations, amounts paid by such Transferred Employees with
respect to similar plans maintained by Seller.

 

Section 8.04          Vacation.  To the extent Buyer has received a credit in
the prorations, Buyer will assume all liabilities for unpaid, accrued vacation
of each Transferred Employee as of the Employment Commencement Date, giving
credit under Buyer’s vacation policy for service with Seller, and shall permit
Transferred Employees to use their vacation entitlement accrued as of the
Closing Date in accordance with Buyer’s policy for carrying over unused
vacation.  To the extent that, following the Closing Date, Buyer’s policies do
not permit a Transferred Employee to use any accrued and unused vacation for
which Buyer has assumed the liabilities hereunder (other than as a result of
such Transferred Employee’s failure to use such vacation despite his or her
eligibility to do so, without adverse consequences, under Buyer’s policies),
Buyer will pay such Transferred Employee for any such vacation.  Service with
both Seller and Buyer shall be taken into account in determining Transferred
Employees’ vacation entitlement under Buyer’s vacation policy after the Closing
Date.

 

Section 8.05          Sick Leave.  To the extent Buyer has received a credit in
the prorations, Buyer shall grant credit for all unused sick leave accrued by
Transferred Employees on the basis of their service during the current calendar
year as employees of Seller.

 

Section 8.06          No Further Rights.  Without limiting the generality of
Section 13.08, nothing in this Article VIII, express or implied, is intended to
confer on any Person (including any Transferred Employees and any current or
former employees of Seller or the FCC Licensees) other than the parties hereto
and their respective successors and assigns any rights, benefits, remedies,
obligations or liabilities under or by reason of this Article VIII.

 

Section 8.07          Flexible Spending Plan.  As of the earlier of the LMA
Commencement Date or the Closing Date (the “Transfer Date”), Seller shall
transfer from the Employee Plans that are medical and dependent care account
plans (each, a “Seller FSA Plan”) to one or more medical and dependent care
account plans established or designated by Buyer (collectively, the “Buyer FSA
Plan”) the account balances (positive or negative) of Transferred Employees, and
Buyer shall be responsible for the obligations of the Seller FSA Plans to
provide benefits to the Transferred Employees with respect to such transferred
account balances at or after the Transfer Date (whether or not such claims are
incurred prior to, on or after the Transfer Date).  Each Transferred Employee
shall be permitted to continue to have payroll deductions made as most recently
elected by him or her under the applicable Seller FSA Plan.  As soon as
reasonably practicable following the end of the plan year for the Buyer FSA
Plan, including any grace period, Buyer shall promptly reimburse Seller for
benefits paid by the Seller FSA Plans to any Transferred Employee prior to the
Transfer Date to the extent in excess of the payroll deductions made in respect
of such Transferred Employee at or prior to the Transfer Date but only to the
extent that such Transferred Employee continues to contribute to the Buyer FSA
Plan the amount of such deficiency.  This Section 8.07 shall be interpreted and
administered in a manner consistent with Rev. Rul. 2002-32.

 

52

--------------------------------------------------------------------------------


 

Section 8.08          Payroll Matters.

 

(a)           Seller and Buyer shall follow the “standard procedures” for
preparing and filing Internal Revenue Service Forms W-2 (Wage and Tax
Statements), as described in Revenue Procedure 2004-53 for Transferred
Employees.  Under this procedure, (i) Seller shall provide all required Forms
W-2 to (x) all Transferred Employees reflecting wages paid and taxes withheld by
Seller prior to the Employment Commencement Date, and (y) all other employees
and former employees of Seller who are not Transferred Employees reflecting all
wages paid and taxes withheld by Seller, and (ii) Buyer (or one of its
Affiliates) shall provide all required Forms W-2 to all Transferred Employees
reflecting all wages paid and taxes withheld by Buyer (or one of its Affiliates)
on and after the Employment Commencement Date.

 

(b)           Seller and Buyer shall adopt the “alternative procedure” of
Revenue Procedure 2004-53 for purposes of filing Internal Revenue Service Forms
W-4 (Employee’s Withholding Allowance Certificate) and W-5 (Earned Income Credit
Advance Payment Certificate).  Under this procedure, Seller shall provide to
Buyer all Internal Revenue Service Forms W-4 and W-5 on file with respect to
each Transferred Employee and any written notices received from the Internal
Revenue Service under Reg. § 31.3402(f)(2)-1(g)(5) of the Code, and Buyer will
honor these forms until such time, if any, that such Transferred Employee
submits a revised form.

 

(c)           With respect to garnishments, tax levies, child support orders,
and wage assignments in effect with Seller on the Employment Commencement Date
for Transferred Employees and with respect to which Seller has notified Buyer in
writing, Buyer shall honor such payroll deduction authorizations with respect to
Transferred Employees and will continue to make payroll deductions and payments
to the authorized payee, as specified by a court or order which was filed with
Seller on or before the Employment Commencement Date, to the extent such payroll
deductions and payments are in compliance with applicable Law, and Seller will
continue to make such payroll deductions and payments to authorized payees as
required by Law with respect to all other employees of the Business who are not
Transferred Employees.  Seller shall, as soon as practicable after the
Employment Commencement Date, provide Buyer with such information in the
possession of Seller as may be reasonably requested by Buyer and necessary for
Buyer to make the payroll deductions and payments to the authorized payee as
required by this Section 8.08(c).

 

Section 8.09          WARN Act.  Buyer shall not take any action on or after the
Closing Date that would cause any termination of employment of any employees by
Seller that occurs before the Closing to constitute a “plant closing” or “mass
layoff” under the Worker Adjustment and Retraining Act of 1988, as amended (the
“WARN Act”) or any similar state or local Law, or to create any liability to
Seller or Parent for any employment terminations under applicable Law.  Assumed
Liabilities assumed by Buyer pursuant to Section 2.03 shall include all
liabilities with respect to any amounts (including any severance, fines or
penalties) payable under or pursuant to the WARN Act or any similar state or
local Law with respect to any Employees who do not become Transferred Employees
as a result of Buyer’s failure to extend offers of employment or continued
employment as required by Section 8.01 or in connection with events that occur
from and after the Closing, and Buyer shall reimburse Parent for any such
amounts.

 

53

--------------------------------------------------------------------------------


 

ARTICLE IX
TAX MATTERS

 

Section 9.01          Bulk Sales.  Seller and Buyer hereby waive compliance with
the provisions of any applicable bulk sales law and no representations, warranty
or covenant contained in this Agreement shall be deemed to have been breached as
a result of such noncompliance; provided, however, that, subject to
Section 9.02, Operating Company shall be liable for any liability arising from
such non-compliance solely in accordance with Buyer’s right to indemnification
in accordance with Article XII.

 

Section 9.02          Transfer Taxes.  All Transfer Taxes arising out of or in
connection with the transactions effected pursuant to this Agreement shall be
shared equally by Operating Company and Buyer.  The party which has the primary
responsibility under applicable law for the payment of any particular Transfer
Tax, shall prepare the relevant Tax Return and notify the other party in writing
of the Transfer Taxes shown on such Tax Return.  Such other party shall pay the
party that paid the Transfer Tax an amount equal to fifty percent (50%) of such
Transfer Taxes in immediately available funds no later than the date that is the
later of (i) five (5) Business Days after the date of such notice or (ii) two
(2) Business Days prior to the due date for such Transfer Taxes.  Operating
Company and Buyer shall cooperate in the preparation, execution and filing of
all Transfer Tax Returns and shall cooperate to seek and to secure any available
exemptions from such Transfer Taxes.

 

Section 9.03          FIRPTA Certificate.  Seller shall deliver to Buyer on the
Closing Date, duly completed and executed certificates of non-foreign status
pursuant to section 1.1445-2(b)(2) of the Treasury regulations sufficient to
exempt Buyer from the requirements of Code Section 1445(a).  The sole remedy,
including for purposes of Section 10.03 and Article XI or Article XII for
failure to provide any such certificate shall be to permit Buyer to make any
withholding as are required pursuant to Section 1445 of the Code.

 

Section 9.04          Taxpayer Identification Numbers.  The taxpayer
identification numbers of Buyer and Seller are set forth on Disclosure Schedule
Section 9.04.

 

Section 9.05          Taxes and Tax Returns.  Subject to Section 2.09, Seller
shall be liable for payment of and shall prepare and properly file on a timely
basis true, complete and accurate Tax Returns and other documentation, for any
and all Income Taxes incurred with respect to the Purchased Assets and the
Business for any Pre-Closing Tax Period.  Subject to Section 2.09, Buyer shall
be liable for and payment of and shall prepare and properly file on a timely
basis true, complete and accurate Tax Returns and other documentation for any
and all Taxes incurred with respect to the Purchased Assets and the Business for
any Post Closing Tax Period.

 

Section 9.06          Purchase Price Allocation.  Buyer will allocate the
applicable portions of the Purchase Price paid to each Seller entity among the
Purchased Assets, of such Seller entity in accordance with Section 1060 of the
Code and the Treasury Regulations promulgated thereunder (and any similar
provisions of state, local, or foreign Law, as appropriate) and will prepare a
draft schedule documenting such allocation and shall provide such draft schedule
to Seller.  Seller shall be entitled to review and comment on such schedule for
ten (10) Business Days, and Buyer shall consider such comments in good faith. 
Thereafter, Buyer shall provide Seller with

 

54

--------------------------------------------------------------------------------


 

Buyer’s final allocation schedule.  Neither Buyer nor Seller shall take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
Buyer’s final allocation schedule.

 

ARTICLE X
CONDITIONS TO CLOSING

 

Section 10.01       Conditions to Obligations of Buyer and Seller.  The
obligations of Buyer and Seller to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)           Any applicable waiting period, clearance, approval or filing under
the HSR Act or any other Antitrust Law or regulation relating to the
transactions contemplated hereby shall have expired or been terminated or shall
have been obtained or made.

 

(b)           No provision of any applicable Law and no Governmental Order shall
prohibit the consummation of the Closing.

 

(c)           The FCC Consent shall have been granted and shall be in full force
and effect and shall have become a Final Order.

 

(d)           The Bankruptcy Court Approval shall have been obtained and shall
be in full force and effect.

 

(e)           The Requisite Approval or the Stockholder Approval, as the case
may be, shall have been obtained.

 

Section 10.02       Conditions to Obligations of Seller.  The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following further conditions:

 

(a)           The representations and warranties of Buyer made in this Agreement
shall be true and correct, disregarding all qualifiers and exceptions relating
to materiality or Material Adverse Effect, as of the date of this Agreement and
(except to the extent such representations and warranties speak as of an earlier
date, in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
Material Adverse Effect, as of such earlier date) as of the Closing Date as
though made on and as of the Closing Date except, in both cases, (i) for changes
expressly contemplated by this Agreement, or (ii) where the failures to be true
and correct, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement or any Ancillary
Agreement.  Buyer shall have performed in all material respects all obligations
required to be performed by it under this Agreement on or prior to the Closing
Date.  Seller shall have received a certificate dated as of the Closing Date
from Buyer, executed by an authorized officer of Buyer, to the effect that the
conditions set forth in this Section 10.02(a) have been satisfied.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Seller shall have received the following
documents:

 

(i)                                     the certificate of incorporation (or
equivalent organizational document) for Buyer, certified as of a recent date by
the Secretary of State of the applicable jurisdiction of organization;

 

(ii)                                  a certificate of the Secretary of State as
to the good standing as of a recent date of Buyer in such jurisdiction;

 

(iii)                               a certificate of an officer of Buyer, given
by such officer on behalf of Buyer and not in such officer’s individual
capacity, certifying as to the bylaws (or equivalent governing document) of
Buyer and as to resolutions of the board of directors (or equivalent governing
body) of Buyer authorizing this Agreement and the transactions contemplated
hereby and thereby.

 

(c)                                  Buyer shall have made, or stand ready at
Closing to make, the deliveries contemplated in Section 2.08(a) and
Section 2.08(c) and each Ancillary Agreement.

 

Section 10.03                      Conditions to Obligations of Buyer.  The
obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of each of the following further conditions:

 

(a)                                 The representations and warranties of Seller
and Parent made in this Agreement shall be true and correct, disregarding all
qualifiers and exceptions relating to materiality or Material Adverse Effect, as
of the date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date, in which case such representations and
warranties shall have been true and correct, disregarding all qualifiers and
exceptions relating to materiality or Material Adverse Effect, as of such
earlier date) as of the Closing Date as though made on and as of the Closing
Date, except, in both cases, (i) for changes expressly contemplated or permitted
by this Agreement, (ii) for changes that take place after the LMA Commencement
Date unless such changes result from Seller’s breach of this Agreement or the
LMA or were under Seller’s control, (iii) for changes as a result of any act or
omission of Buyer or its agents under the LMA or (iv) where the failures to be
true and correct, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.  Seller shall have
performed in all material respects all obligations required to be performed by
it under this Agreement on or prior to the Closing Date, unless such
nonperformance was a result of any act or omission of Buyer or its agents under
the LMA.  Buyer shall have received a certificate dated as of the Closing Date
from Seller, executed by an authorized officer of Seller, to the effect that the
conditions set forth in this Section 10.03(a) have been satisfied.

 

(b)                                 Buyer shall have received the following
documents:

 

(i)                                     the certificate of incorporation (or
equivalent organizational document) for each Seller, certified as of a recent
date by the Secretary of State of the applicable jurisdiction of organization;

 

56

--------------------------------------------------------------------------------


 

(ii)                                  a certificate of the Secretary of State of
each jurisdiction in which any Seller is organized or qualified to do business
as to the good standing as of a recent date of such Seller in such jurisdiction;

 

(iii)                               a certificate of an officer of each Seller,
given by each such officer on behalf of such Seller and not in such officer’s
individual capacity, certifying as to the bylaws (or equivalent governing
document) of such Seller and as to resolutions of the board of directors (or
equivalent governing body) of Sellers authorizing this Agreement and the
transactions contemplated hereby and thereby;

 

(iv)                              opinions of counsel to Parent and Operating
Company opining as to the corporate matters set forth on Disclosure Schedule
Section 10.03(b); and

 

(v)                                 a certificate of the Secretary of Parent,
given by the Secretary on behalf of Parent and not in the Secretary’s individual
capacity, certifying that the Requisite Approval or the Stockholder Approval, as
the case may be, has been obtained.

 

(c)                                  Seller shall have obtained (and in the case
of an affirmative consent) delivered the consents to assignment listed on
Disclosure Schedule Section 10.03(c).

 

(d)                                 Seller shall have delivered to Buyer
(A) pay-off letters or similar documents evidencing the discharge or payment in
full of the Indebtedness of Seller duly executed by each lender of the
Indebtedness of Seller and (B) termination statements on Form UCC-3, or other
appropriate releases, which when filed will release and satisfy any and all
Liens relating to the Indebtedness of Seller, together with proper authority to
file such termination statements or other releases at and following the Closing.

 

(e)                                  Buyer shall have received title commitments
that comply with the requirements set forth in Section 5.03.

 

(f)                                   Seller shall have made, or stand ready at
Closing to make, the deliveries contemplated in Section 2.08(b) and
Section 2.08(c) and each Ancillary Agreement.

 

ARTICLE XI
TERMINATION

 

Section 11.01                      Termination.  This Agreement may be
terminated at any time prior to the Closing as follows:

 

(a)                                 by the mutual written consent of Operating
Company and Buyer;

 

(b)                                 either by Operating Company or by Buyer:

 

(i)                                     if the Closing shall not have occurred
on or before the nine (9) month anniversary of the date of this Agreement (the
“Termination Date”) so long as the terminating party (and, in the case of a
termination by Operating Company, the FCC Licensees) is not then in breach of
any of its representations, warranties, covenants or

 

57

--------------------------------------------------------------------------------


 

agreements contained in this Agreement to the extent that would give the other
party the right not to close pursuant to Section 10.02 or Section 10.03, as the
case may be;

 

(ii)                                  if there shall be any Law that prohibits
consummation of the transactions contemplated by this Agreement or if a
Governmental Authority of competent jurisdiction shall have issued a Government
Order enjoining or otherwise prohibiting consummation of the transactions
contemplated by this Agreement, and such Government Order shall have become
final and non-appealable;

 

(iii)                               if the FCC designates the FCC Applications
for hearing with respect to the transactions contemplated by this Agreement;

 

(iv)                              if the Bankruptcy Court shall have denied the
motion seeking Bankruptcy Court Approval; or

 

(v)                                 if the Requisite Approval shall not have
been obtained by Parent and delivered to Buyer by 11:59 p.m. Pacific Time on the
seventh (7th) day following the date of this Agreement.

 

(c)                                  by Operating Company:

 

(i)                                     upon a breach of any representation,
warranty, covenant or agreement on the part of Buyer set forth in this
Agreement, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the condition set forth in
Section 10.02(a) would not be satisfied, unless such breach or untruth can be
cured prior to Closing and after receipt of notice thereof, Buyer proceeds in
good faith to cure such breach or untruth as promptly as practicable; provided,
however, that Operating Company shall not have the right to terminate this
Agreement pursuant to this Section 11.01(c)(i) if Seller is then in breach of
any of its representations, warranties, covenants or agreements contained in
this Agreement to an extent which would give Buyer the right not to close
pursuant to Article X;

 

(ii)                                  if all of the conditions set forth in
Section 10.01 and Section 10.03 have been satisfied (other than those conditions
that by their nature cannot be satisfied other than at the Closing, including
the condition set forth in Section 10.03(d)) and Buyer fails to consummate the
transactions contemplated by this Agreement within the earlier of (i) two
(2) Business Days after the date the Closing should have occurred pursuant to
Section 2.08 and (ii) the later of the date the Closing should have occurred
pursuant to Section 2.08 and one (1) Business Day before the Termination Date,
and Seller stood ready, willing and able to consummate the transactions
contemplated by this Agreement during such period; or

 

(iii)                               if Buyer shall have failed to deliver the
Escrow Deposit to the Escrow Agent in accordance with the provisions of
Section 2.07 of this Agreement.

 

58

--------------------------------------------------------------------------------


 

(d)                                 by Buyer:

 

(i)                                     if Seller has not filed, by the date
required by Section 7.01(f) of this Agreement, a motion seeking the Bankruptcy
Court Approval and requesting an expedited hearing on ten (10) days’ notice;

 

(ii)                                  upon a breach of any representation,
warranty, covenant or agreement on the part of Seller set forth in this
Agreement, or if any representation or warranty of Seller shall have become
untrue, in either case such that the condition set forth in
Section 10.03(a) would not be satisfied, unless such breach or untruth can be
cured prior to Closing and after receipt of notice thereof, Seller proceeds in
good faith to cure such breach or untruth as promptly as practicable; provided,
however, that Buyer shall not have the right to terminate this Agreement
pursuant to this Section 11.01(d)(ii) if Buyer is then in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
to an extent which would give Seller the right not to close pursuant to
Article X; or

 

(iii)                               if all of the conditions set forth in
Section 10.01 and Section 10.02 have been satisfied (other than those conditions
that by their nature cannot be satisfied other than at the Closing) and Seller
fails to consummate the transactions contemplated by this Agreement within the
earlier of (i) two (2) Business Days after the date the Closing should have
occurred pursuant to Section 2.08 and (ii) the later of the date the Closing
should have occurred pursuant to Section 2.08 and one (1) Business Day before
the Termination Date, and Buyer stood ready, willing and able to consummate the
transactions contemplated by this Agreement during such period.

 

(e)                                  The party desiring to terminate this
Agreement pursuant to this Section 11.01 (other than pursuant to
Section 11.01(a)) shall give written notice of such termination to the other
party: provided, that (i) if Seller shall have given written notice of
termination pursuant to Section 11.01(c)(iii), Buyer shall have two (2) Business
Days to cure its failure to deliver the Escrow Deposit to the Escrow Agent in
accordance with the provisions of Section 2.07, and (ii) if Buyer shall have
given written notice of termination pursuant to Section 11.01(d)(i), Seller
shall have two (2) Business Days to cure its failure to file, by the date
required by Section 7.01(f) of this Agreement, the motion seeking the Bankruptcy
Court Approval and requesting an expedited hearing on ten (10) days’ notice.

 

Section 11.02                      Effect of Termination.

 

(a)                                 In the event of a valid termination of this
Agreement pursuant to Section 11.01, this Agreement (other than Section 7.02,
this Article XI, and Article XIII, which shall remain in full force and effect)
shall forthwith become null and void, and no party hereto (nor any of their
respective Affiliates, directors, officers or employees) shall have any
liability or further obligation, except as provided in Section 11.02(b) and
Section 11.02(c) below.  A termination of this Agreement shall not terminate the
Confidentiality Agreement, nor, in each case, affect the parties’ rights and
obligations thereunder.

 

59

--------------------------------------------------------------------------------


 

(b)                                 If this Agreement is terminated by Operating
Company pursuant to Section 11.01(c)(i) or Section 11.01(c)(ii), then Seller
shall be entitled to the Escrow Deposit as liquidated damages, and the parties
to the Escrow Agreement shall immediately deliver joint written instructions to
the Escrow Agent directing such disbursement.  If this Agreement is terminated
by Operating Company pursuant to Section 11.01(c)(iii), then Seller shall be
entitled to the sum of Thirty-Eight Million Five Hundred Thousand Dollars
($38,500,000) (the “Default Payment”) as liquidated damages, and Buyer shall,
within one (1) Business Day of delivery of notice of termination of this
Agreement by Operating Company, pay the Default Payment to Seller by wire
transfer of immediately available federal funds pursuant to wire instructions
provided by Operating Company to Buyer.  Seller shall, in addition, be entitled
to prompt payment on demand from Buyer of the reasonable attorneys’ fees
actually incurred by Seller in enforcing its rights under this Agreement.  The
parties understand and agree that the amount of liquidated damages represents
Seller’s and Buyer’s reasonable estimate of actual damages and does not
constitute a penalty.  Notwithstanding any other provision of this Agreement to
the contrary, in the event that Operating Company terminates this Agreement
pursuant to Section 11.01(c)(i), Section 11.01(c)(ii) or Section 11.01(c)(iii),
the payment of the Escrow Deposit or the Default Payment, as the case may be,
together with any attorneys’ fees, pursuant to this Section 11.02(b), shall be
Seller’s sole and exclusive remedy for damages of any nature or kind that Seller
may suffer as a result of Buyer’s breach or default under this Agreement or
Buyer’s failure to consummate the transactions contemplated by this Agreement,
which would result in Operating Company’s right to terminate this Agreement
under Section 11.01(c)(i), Section 11.01(c)(ii) or Section 11.01(c)(iii), as the
case may be.  The parties hereto acknowledge and agree that the liquidated
damages amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by material breach or default under this Agreement, the
difficulty of proof of loss and damages, the inconvenience and non-feasibility
of otherwise obtaining an adequate remedy, and the value of the transactions to
be consummated hereunder.

 

(c)                                  If this Agreement is terminated by Buyer
pursuant to Section 11.01(d)(i), Section 11.01(d)(ii) or Section 11.01(d)(iii),
then Operating Company and Parent shall be liable for any and all Losses
incurred or suffered by Buyer in an aggregate amount not to exceed Thirty-Eight
Million Five Hundred Thousand Dollars ($38,500,000).

 

(d)                                 If this Agreement is terminated under the
provisions of this Article XI for any reason other than by Operating Company
pursuant to Section 11.01(c)(i) or Section 11.01(c)(ii), then the parties to the
Escrow Agreement shall deliver joint written instructions to the Escrow Agent
directing the disbursement of the Escrow Deposit to Buyer.

 

ARTICLE XII
SURVIVAL; INDEMNIFICATION

 

Section 12.01                      Survival.  The representations and warranties
of the parties hereto contained in or made pursuant to this Agreement or in any
certificate or other writing furnished pursuant hereto or in connection herewith
shall survive in full force and effect until the first anniversary of the
Closing Date; provided, however, that the representations and warranties in the
first sentence of Section 3.01, the first sentence of Section 4.01, and the
representations and warranties in Section 3.02 and Section 4.02 shall survive in
perpetuity; provided further, however, that the representations and warranties
in Section 3.19 shall survive until six (6) years

 

60

--------------------------------------------------------------------------------


 

after the Closing Date and the representations and warranties in Section 3.16
shall survive until three (3) years after the Closing Date.  None of the
covenants and agreements shall survive the Closing except to the extent such
covenants and agreements contemplate performance after the Closing, in which
case such covenants and agreements shall survive until performed.  No claim may
be brought under this Agreement unless written notice describing in reasonable
detail the nature and basis of such claim is given on or prior to the last day
of the applicable survival period.  In the event such notice is given, the right
to indemnification with respect thereto shall survive the applicable survival
period until such claim is finally resolved and any obligations thereto are
fully satisfied.

 

Section 12.02                      Indemnification by Buyer.

 

(a)                                 Subject to Section 12.01 and the LMA, Buyer
shall indemnify against and hold harmless Seller, and its Affiliates and their
respective employees, officers and directors (collectively, the “Seller
Indemnified Parties”) from, and agrees to promptly defend any Seller Indemnified
Party from and reimburse any Seller Indemnified Party for, any and all losses,
damages, costs, expenses, liabilities, obligations and claims of any kind
(including any Action brought by any Governmental Authority or Person and
including reasonable attorneys’ fees and expenses reasonably incurred)
(collectively, “Losses”), which such Seller Indemnified Party may at any time
suffer or incur, or become subject to, as a result of or in connection with:

 

(i)                                     Buyer’s breach of any of its
representations or warranties contained in this Agreement (each such breach, a
“Buyer Warranty Breach”);

 

(ii)                                  any breach or nonfulfillment of any
agreement or covenant of Buyer under the terms of this Agreement;

 

(iii)                               any Losses which Seller incurs as a result
of Buyer’s failure to assume the Section 2.02(n) Contracts; and

 

(iv)                              the Assumed Liabilities.

 

(b)                                 Notwithstanding any other provision to the
contrary, Buyer shall not be required to indemnify and hold harmless any Seller
Indemnified Party pursuant to Section 12.02(a):  (A) unless such Seller
Indemnified Party has asserted a claim with respect to such matters within the
applicable survival period set forth in Section 12.01 and (B) until the
aggregate amount of Seller Indemnified Parties’ Losses resulting from Buyer
Warranty Breaches exceeds Two Million Dollars ($2,000,000) (the “Threshold”) and
then only to the extent of such Losses in excess of One Million Dollars
($1,000,000) (the “Deductible”); provided, however, that the cumulative
indemnification obligation of Buyer under this Section 12.02(b) shall in no
event exceed Forty-Two Million Three Hundred Fifty Thousand Dollars
($42,350,000) (the “Cap”); provided further, however, that neither the Threshold
nor the Deductible nor the Cap shall apply in the case of any indemnification
under clauses (ii), (iii) and (iv) of Section 12.02(a).

 

(c)                                  Notwithstanding any other provision to the
contrary, (i) with respect to any claims asserted by any Seller Indemnified
Party for the first time after the date which is the first (1st) anniversary of
the Closing Date but no later than the third (3rd) anniversary of the Closing
Date, the Cap shall be reduced to an amount equal to the lower of (x) the Cap
minus the

 

61

--------------------------------------------------------------------------------


 

sum of (1) the aggregate amount paid under any resolved claims made by any
Seller Indemnified Party pursuant to this Article XII and (2) the maximum amount
payable under any unresolved claims made by any Seller Indemnified Party
pursuant to this Article XII, and (y) six and three-quarters percent (6.75%) of
the Purchase Price, (ii) with respect to any claims asserted by any Seller
Indemnified Party for the first time after the date which is the third (3rd)
anniversary of the Closing Date, the Cap shall be reduced to an amount equal to
the lower of (x) the Cap minus the sum of (1) the aggregate amount paid under
any resolved claims made by any Seller Indemnified Party pursuant to this
Article XII and (2) the maximum amount payable under any unresolved claims made
by any Seller Indemnified Party pursuant to this Article XII, and (y) to two and
one-quarter percent (2.25%) of the Purchase Price, and (iii) with respect to any
claims asserted by any Seller Indemnified Party for the first time after the
date which is the sixth (6th) anniversary of the Closing Date, the Cap shall be
zero.

 

Section 12.03                      Indemnification by Operating Company and
Parent.

 

(a)                                 Subject to Section 12.01 and the LMA,
Operating Company and Parent, jointly and severally, shall indemnify against and
hold harmless Buyer, its Affiliates and their respective employees, officers and
directors (collectively, the “Buyer Indemnified Parties”) from, and agrees to
promptly defend any Buyer Indemnified Party from and reimburse any Buyer
Indemnified Party for, any and all Losses which such Buyer Indemnified Party may
at any time suffer or incur, or become subject to, as a result of or in
connection with:

 

(i)                                     Seller’s or Parent’s breach of any of
the representations or warranties contained in this Agreement (each such breach,
a “Seller Warranty Breach”);

 

(ii)                                  any breach or nonfulfillment of any
agreement or covenant of Seller or Parent under the terms of this Agreement;

 

(iii)                               the Excluded Liabilities (including any
Losses which Buyer incurs as a result of accepting liability for any enforcement
action by the FCC relating to any period prior to the LMA Commencement Date) or,
subject to Section 9.02, any failure to comply with laws relating to bulk sales;
and

 

(iv)                              the Excluded Assets.

 

For the avoidance of doubt, Buyer acknowledges and agrees that the FCC
Licensees, the Broadcast Trust and the trustee of the Broadcast Trust shall not
be required to indemnify and hold harmless any Buyer Indemnified Party pursuant
to this Section 12.03(a), and no claims for indemnification of any Buyer
Indemnified Party shall be asserted against the FCC Licensees, the Broadcast
Trust or the trustee of the Broadcast Trust.

 

(b)                                 Notwithstanding any other provision to the
contrary, Operating Company and Parent shall not be required to indemnify and
hold harmless any Buyer Indemnified Party pursuant to Section 12.03(a): 
(A) unless such Buyer Indemnified Party has asserted a claim with respect to
such matters within the applicable survival period set forth in Section 12.01
and (B) until the aggregate amount of Buyer Indemnified Parties’ Losses
resulting from Seller Warranty Breaches exceeds the Threshold, and then only to
the extent of such Losses in excess of the Deductible; provided, however, that
the cumulative indemnification obligation of

 

62

--------------------------------------------------------------------------------


 

Operating Company and Parent under this Section 12.03(b) shall in no event
exceed the Cap; provided further, however, that neither the Threshold nor the
Deductible nor the Cap shall apply in the case of any indemnification under
clauses (ii), (iii) and (iv) of Section 12.03(a).

 

(c)                                  Notwithstanding any other provision to the
contrary, (i) with respect to any claims asserted by any Buyer Indemnified Party
for the first time after the date which is the first (1st) anniversary of the
Closing Date but no later than the third (3rd) anniversary of the Closing Date,
the Cap shall be reduced to an amount equal to the lower of (x) the Cap minus
the sum of (1) the aggregate amount paid under any resolved claims made by any
Buyer Indemnified Party pursuant to this Article XII and (2) the maximum amount
payable under any unresolved claims made by any Buyer Indemnified Party pursuant
to this Article XII, and (y) six and three-quarters percent (6.75%) of the
Purchase Price, (ii) with respect to any claims asserted by any Buyer
Indemnified Party for the first time after the date which is the third (3rd)
anniversary of the Closing Date, the Cap shall be reduced to an amount equal to
the lower of (x) the Cap minus the sum of (1) the aggregate amount paid under
any resolved claims made by any Buyer Indemnified Party pursuant to this
Article XII and (2) the maximum amount payable under any unresolved claims made
by any Buyer Indemnified Party pursuant to this Article XII, and (y) to two and
one-quarter percent (2.25%) of the Purchase Price, and (iii) with respect to any
claims asserted by any Buyer Indemnified Party for the first time after the date
which is the sixth (6th) anniversary of the Closing Date, the Cap shall be zero.

 

Section 12.04                      Notification of Claims.

 

(a)                                 A party entitled to be indemnified pursuant
to Section 12.02 or Section 12.03 (the “Indemnified Party”) shall promptly
notify the party liable for such indemnification (the “Indemnifying Party”) in
writing of any claim or demand that the Indemnified Party has determined has
given or could give rise to a right of indemnification under this Agreement;
provided, however, that a failure to give prompt notice or to include any
specified information in any notice will not affect the rights or obligations of
any party hereunder except and only to the extent that, as a result of such
failure, any party that was entitled to receive such notice was damaged as a
result of such failure.  Subject to the Indemnifying Party’s right to defend in
good faith third party claims as hereinafter provided, the Indemnifying Party
shall satisfy its obligations under this Article XII within thirty (30) days
after the receipt of written notice thereof from the Indemnified Party.

 

(b)                                 If the Indemnified Party shall notify the
Indemnifying Party of any claim or demand pursuant to Section 12.04(a), the
Indemnifying Party shall have the right to employ counsel reasonably acceptable
to the Indemnified Party to defend any such claim or demand asserted against the
Indemnified Party for so long as the Indemnifying Party shall continue in good
faith to diligently defend against such action or claim.  The Indemnified Party
shall have the right to participate in the defense of any such claim or demand
at its own expense.  The Indemnifying Party shall notify the Indemnified Party
in writing, as promptly as possible (but in any case five (5) Business Days
before the due date for the answer or response to a claim) after the date of the
notice of claim given by the Indemnified Party to the Indemnifying Party under
Section 12.04(a) of its election to defend in good faith any such third party
claim or demand.  So long as the Indemnifying Party is defending in good faith
any such claim or demand asserted by a third party against the Indemnified
Party, the Indemnified Party shall not settle or compromise

 

63

--------------------------------------------------------------------------------


 

such claim or demand without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, and the Indemnified Party shall make
available to the Indemnifying Party or its agents all records and other material
in the Indemnified Party’s possession reasonably required by it for its use in
contesting any third party claim or demand.  Whether or not the Indemnifying
Party elects to defend any such claim or demand, the Indemnified Party shall
have no obligations to do so.  In the event:  (i) the Indemnifying Party elects
not to defend such claim or action; or (ii) the Indemnifying Party elects to
defend such claim or action but fails to diligently defend such claim or action
in good faith, the Indemnified Party shall have the right to conduct the defense
thereof and to settle or compromise such claim or action without the consent of
the Indemnifying Party, except that with respect to the settlement or compromise
of such a claim, demand or action, the Indemnified Party shall not settle or
compromise any such claim or demand or action without the consent of the
Indemnifying Party (such consent not to be unreasonably withheld), unless the
Indemnifying Party is given a full and completed release of any and all
liability by all relevant parties relating thereto and has no obligation to pay
any damages.

 

Section 12.05                      Net Losses; Subrogation; Mitigation.

 

(a)                                 Notwithstanding anything contained herein to
the contrary, the amount of any Losses incurred or suffered by an Indemnified
Party shall be calculated after giving effect to (i) any insurance proceeds
received by the Indemnified Person (or any of its Affiliates) with respect to
such Losses and (ii) any recoveries obtained by the Indemnified Party (or any of
its Affiliates) from any other third party.  Each Indemnified Party shall
exercise reasonable best efforts to obtain such proceeds, benefits and
recoveries.  If any such proceeds, benefits or recoveries are received by an
Indemnified Party (or any of its Affiliates) with respect to any Losses after an
Indemnifying Party has made a payment to the Indemnified Party with respect
thereto, the Indemnified Party (or such Affiliate) shall pay to the Indemnifying
Party the amount of such proceeds, benefits or recoveries (up to the amount of
the Indemnifying Party’s payment).  With respect to any Losses incurred or
suffered by an Indemnified Party, no liability shall attach to the Indemnifying
Party in respect of any Losses to the extent that the same Losses have been
recovered by the Indemnified Person from the Indemnifying Party, accordingly,
the Indemnified Person may only recover once in respect of the same Loss.

 

(b)                                 Upon making any payment to an Indemnified
Party in respect of any Losses, the Indemnifying Party shall, to the extent of
such payment, be subrogated to all rights of the Indemnified Party (and its
Affiliates) against any third party in respect of the Losses to which such
payment relates.  Such Indemnified Party (and its Affiliates) and Indemnifying
Party shall execute upon request all instruments reasonably necessary to
evidence or further perfect such subrogation rights.

 

(c)                                  Buyer and Seller shall use reasonable best
efforts to mitigate any Losses, whether by asserting claims against a third
party or by otherwise qualifying for a benefit that would reduce or eliminate an
indemnified matter; provided, however, that no party shall be required to use
such efforts if they would be demonstrably detrimental in any material respect
to such party.

 

64

--------------------------------------------------------------------------------


 

Section 12.06                      Computation of Indemnifiable Losses.  Any
calculation of Losses for purposes of this Article XII shall be (a) reduced to
take account of any net Tax benefit actually realized by the Indemnified Party
arising from the deductibility of any such Loss in the year such Loss is
incurred; and (b) increased to take account of any net Tax liability actually
realized by the Indemnified Party arising from the receipt or accrual of any
indemnity obligation hereunder.  To the extent permitted by law, all indemnity
payments made pursuant to this Agreement shall be treated by the parties hereto
as an adjustment to the Purchase Price.

 

Section 12.07                      Exclusive Remedies.  Buyer and Seller
acknowledge and agree that, if the Closing occurs, the indemnification
provisions of this Article XII shall be the sole and exclusive remedies of Buyer
and Seller for any breach of the representations or warranties or nonperformance
of any covenants and agreements of Buyer or Seller contained in this Agreement
or any Ancillary Agreement, and neither party shall have any liability to the
other party under any circumstances for special, indirect, consequential,
punitive or exemplary damages, or lost profits, diminution in value or any
damages based on any type of multiple of earnings of any Indemnified Party;
provided, however, that nothing contained in this Agreement shall relieve or
limit the liability of either party from any liability or Losses arising out of
or resulting from fraud or intentional breach in connection with the
transactions contemplated in this Agreement or the Ancillary Agreements.

 

ARTICLE XIII
GENERAL PROVISIONS

 

Section 13.01                      Expenses.  Except as may be otherwise
specified herein or in the LMA, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

 

Section 13.02                      Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly delivered and received (a) on the date of personal
delivery, (b) on the date of transmission, if sent by facsimile, or (c) one
Business Day after having been dispatched via a nationally recognized overnight
courier service, to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 13.02):

 

If to Buyer:

 

Sinclair Television Group, Inc
10706 Beaver Dam Road
Cockeysville, MD 21030
Attention:  President
Facsimile:  (410) 568-1533

 

65

--------------------------------------------------------------------------------


 

With a copy, which shall not constitute notice, to:

 

Sinclair Broadcast Group, Inc
10706 Beaver Dam Road
Cockeysville, MD 21030
Attention:  General Counsel
Facsimile:  (410) 568-1537

 

If to Seller:

 

Freedom Communications Holdings, Inc.
17666 Fitch
Irvine, CA 92614
Attention:  President and Chief Executive Officer
Facsimile:  (949) 798-3501

 

With a copy, which shall not constitute notice, to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attention:  Brian J. McCarthy
Facsimile:  (213) 687-5600

 

Section 13.03                      Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 13.04                      Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced because of
any Law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to either party hereto.  Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

Section 13.05                      Entire Agreement.  This Agreement, the
Confidentiality Agreement and the Ancillary Agreements constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, between Seller and Buyer with respect to the subject matter hereof and
thereof, except as otherwise expressly provided herein.

 

Section 13.06                      Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  Neither party may assign its rights under
this Agreement without the other party’s prior written consent; provided,
however, that Buyer may assign its rights hereunder to an affiliate of Buyer
upon written notice to, but without consent of, Seller, provided that (i) any
such assignment does not

 

66

--------------------------------------------------------------------------------


 

delay or impede processing of the FCC Applications, grant of the FCC Consent,
clearance or approval under the HSR Act or any other Antitrust Law or regulation
or Closing, (ii) any such assignee delivers to Seller a written assumption of
this Agreement, (iii) Buyer shall remain liable for all of its obligations
hereunder, and (iv) Buyer shall be solely responsible for any third party
consents necessary in connection therewith (none of which are a condition to
Closing); provided further, however, that anything in this Agreement to the
contrary notwithstanding, Parent and Operating Company shall have the right
(without the prior written consent of Buyer), at any time, and in its sole
discretion, to assign for security interest purposes any or all of its rights
under this Agreement to any lender providing financing to Parent, Operating
Company or any of their permitted assigns, or any Affiliates of Parent,
Operating Company or their permitted assigns (Parent, Operating Company, such
assigns, and such Affiliates, collectively, the (“Parent Parties”)) and, upon
the occurrence and during the continuance of any event of default under the
financing agreements between any such lender and a Parent Party, and only in
such circumstances, such lender may exercise any or all of the rights,
interests, and remedies of any of the Parent Parties under this Agreement.  No
assignment shall relieve a party of any obligation or liability under this
Agreement.

 

Section 13.07                      No Recourse.  Notwithstanding any of the
terms or provisions of this Agreement, Seller, on the one hand, and Buyer, on
the other hand, agree that neither it nor any Person acting on its behalf may
assert any claims or cause of action against any employee, officer, director,
member or trustee of the other party or stockholder, member or trustee of such
other party in connection with or arising out of this Agreement or the
transactions contemplated hereby.

 

Section 13.08                      No Third-Party Beneficiaries.  Except as
expressly provided in Article IX, Article XII and Section 13.06, this Agreement
is for the sole benefit of the parties hereto and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 13.09                      Amendments and Waivers.

 

(a)                                 This Agreement may not be amended or
modified except by an instrument in writing signed by Operating Company, the FCC
Licensees (only to the extent that any amendment or modification adversely
effects the FCC Licensees’ obligations under this Agreement), Buyer and Parent.

 

(b)                                 At any time prior to the Closing, either
party may (i) extend the time for the performance of any of the obligations or
other acts of the other party hereto, (ii) waive any inaccuracies in the
representations and warranties of the other party hereto contained herein or in
any document delivered pursuant hereto or (iii) waive compliance by the other
party hereto with any of the agreements or conditions contained herein.  Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the party to be bound thereby.

 

(c)                                  No failure or delay by either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or

 

67

--------------------------------------------------------------------------------


 

privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 13.10                      Governing Law; Jurisdiction.  The
construction and performance of this Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware without regard to
its principles of conflict of law.  The exclusive forum for the resolution of
any disputes arising hereunder shall be the Delaware Chancery Court, and each
party hereto irrevocably submits to the exclusive jurisdiction of such courts in
any such action or proceeding and irrevocably waives the reference of an
inconvenient forum to the maintenance of any such action or proceeding.  Each
party agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court.

 

Section 13.11                      Specific Performance.  The parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the parties hereto do not
perform the provisions of this Agreement (including failing to take such actions
as are required of it hereunder to consummate this Agreement) in accordance with
its specified terms or otherwise breach such provisions.  The parties
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.  Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
the other parties have an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity.  Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction.

 

Section 13.12                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 13.13                      Counterparts.  This Agreement may be executed
in one or more counterparts, each of which when executed shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 13.14                      No Presumption.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 

Section 13.15                      Disclosure Schedules.

 

(a)                                 The parties acknowledge and agree that
(i) matters reflected in the Disclosure Schedules are not necessarily limited to
the matters required by the Agreement to be disclosed in the Disclosure
Schedules, (ii) the Disclosure Schedules may include certain items

 

68

--------------------------------------------------------------------------------


 

and information solely for informational purposes for the convenience of the
parties and (iii) the disclosure by Seller of any matter in the Disclosure
Schedules shall not be deemed to constitute an acknowledgment by Seller that the
matter is required to be disclosed by the terms of this Agreement or that the
matter is material.  The specification of any dollar amount in the
representations and warranties contained in the Agreement or the inclusion of
any specific item in the Disclosure Schedules are not intended to imply that
such amounts are within or outside the ordinary course of business for purposes
of the Agreement.

 

(b)                                 If and to the extent any information
required to be furnished in any section of the Disclosure Schedules is contained
in the Agreement or in any section of the Disclosure Schedules, such information
shall be deemed to be included in all sections of the Disclosure Schedules to
the extent that the relevance of any such information to any other section of
the Disclosure Schedules is readily apparent from the text of such disclosure.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Seller has disclosed the information
contained in the Disclosure Schedules solely for purposes of the Agreement, and
no information contained therein shall be deemed to be an admission by any party
thereto to any third party of any matter whatsoever, including of any violation
of Law or breach of any agreement.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

 

BUYER

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARENT

 

 

 

 

 

FREEDOM COMMUNICATIONS HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OPERATING COMPANY

 

 

 

 

 

FREEDOM BROADCASTING OF MICHIGAN, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF TEXAS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

FREEDOM BROADCASTING OF TENNESSEE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF FLORIDA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF OREGON, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF NEW YORK, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FCC LICENSEES

 

 

 

 

 

FREEDOM BROADCASTING OF MICHIGAN LICENSEE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF TEXAS LICENSEE, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

FREEDOM BROADCASTING OF TENNESSEE LICENSEE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF FLORIDA LICENSEE, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF OREGON LICENSEE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREEDOM BROADCASTING OF NEW YORK LICENSEE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------